      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 1 of 60

                                                               EXECUTION COPY


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                        x
In re AMERICAN REALTY CAPITAL           : Civil Action No. 1:15-mc-00040-AKH
PROPERTIES, INC. LITIGATION             :
                                        : CLASS ACTION
                                        :
This Document Relates To:               :
                                        :
      ALL ACTIONS.                      :
                                        x



                            STIPULATION OF SETTLEMENT
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 2 of 60

                                                                                 EXECUTION COPY


        This Stipulation of Settlement, dated September 30, 2019 (the “Stipulation”), is made and

entered into by and among the following: (i) Lead Plaintiff TIAA (“TIAA”), on behalf of itself and

the Class, by and through Lead Counsel in the Litigation; and (ii) VEREIT, Inc. (f/k/a American

Realty Capital Properties, Inc. (“ARCP”)) (“VEREIT, Inc.”) and ARC Properties Operating

Partnership, L.P. (n/k/a VEREIT Operating Partnership, L.P.) (“VEREIT OP” and, with VEREIT,

Inc., collectively “VEREIT”); Nicholas S. Schorsch (“Schorsch”); Brian S. Block (“Block”); David

Kay (“Kay”); Lisa P. McAlister (“McAlister”); Scott J. Bowman; Peter M. Budko (“Budko”); Brian

D. Jones; William M. Kahane (“Kahane”); Edward M. Weil (“Weil”); Lisa Beeson (“Beeson”);

Scott P. Sealy, Sr.; Thomas A. Andruskevich; Leslie D. Michelson; Edward G. Rendell; William G.

Stanley; Bruce D. Frank; AR Capital, LLC (“AR Capital”); ARC Properties Advisors, LLC (“ARC

Advisors”); Realty Capital Securities, LLC; Grant Thornton LLP (“Grant Thornton”); and Barclays

Capital Inc., BMO Capital Markets Corp., Capital One Securities, Inc., Citigroup Global Markets

Inc., Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., Janney Montgomery Scott,

LLC, JMP Securities LLC, J.P. Morgan Securities LLC, KeyBanc Capital Markets Inc., Ladenburg

Thalmann & Co. Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Securities USA

LLC (f/k/a Mizuho Securities USA Inc.), Morgan Stanley & Co. LLC, Piper Jaffray & Co., PNC

Capital Markets LLC, RBS Securities Inc., Robert W. Baird & Co. Incorporated, and Wells Fargo

Securities, LLC (collectively, the “Third-Party Underwriter Defendants” and with all other

defendants listed in this clause (ii), collectively, the “Defendants”), by and through their counsel of

record in the Litigation.1 The Stipulation is intended to fully, finally, and forever resolve, discharge,




1
    All capitalized terms not otherwise defined shall have the meanings ascribed to them in §IV.1
herein.

                                                  -1-
        Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 3 of 60

                                                                                EXECUTION COPY


and settle the Released Claims, subject to the approval of the Court and the terms and conditions set

forth in this Stipulation.

I.      THE LITIGATION
        The Litigation is currently pending in the United States District Court for the Southern

District of New York before the Honorable Alvin K. Hellerstein (the “Court”). The initial complaint

in this action was filed on October 30, 2014. On February 13, 2015, the Court appointed TIAA as

Lead Plaintiff and Robbins Geller Rudman & Dowd LLP (“Robbins Geller”) as Lead Counsel.

        Plaintiffs’ Third Amended Class Action Complaint for Violations of the Federal Securities

Laws (“Complaint”) was filed on September 30, 2016. The Complaint alleges that the Defendants

violated the Securities Act of 1933 and/or the Securities Exchange Act of 1934 by making materially

false and misleading statements or omitting to state material facts necessary to make statements

made by Defendants in public filings and other public statements not misleading. Among other

things, Plaintiffs allege that VEREIT improperly and artificially inflated its reported Adjusted Funds

From Operations (“AFFO”), a common measurement of REIT performance. Plaintiffs further allege

that when the true facts regarding the alleged misstatements were revealed, artificial inflation was

removed from the price of ARCP Securities damaging members of the Class. Defendants deny each

and all of Plaintiffs’ allegations. Defendants contend that they did not make any false or misleading

statements and that they disclosed all information required to be disclosed by the federal securities

laws.

        The parties vigorously litigated this case for nearly five years. The parties briefed and argued

two rounds of motions to dismiss the Class’s claims. After the Court denied the motions to dismiss

in substantial part, the parties engaged in extensive fact and class-related discovery which included

the exchange of over 12 million pages of documents and the taking of more than 50 depositions,


                                                 -2-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 4 of 60

                                                                                EXECUTION COPY


including Class Representatives, Defendants, and non-parties. Additionally, after briefing and a full-

day evidentiary hearing where the Court heard evidence from the parties’ respective expert witnesses

concerning the applicability of the fraud-on-the-market reliance presumption and the Plaintiffs’

ability to construct a damages model in this matter, the Court certified the Class on August 31, 2017.

On that same day, the Court also granted summary judgment in favor of Defendants on Count VII of

the Complaint, a claim under Section 11 of the Securities Act of 1933 based on a September 2014

registration of senior notes. After the close of fact discovery on December 28, 2018, the parties

briefed and argued 13 motions for summary judgment, which were granted in part and denied in part

on May 10, 2019. After summary judgment was resolved, the parties then engaged in expert

discovery, exchanging reports from, and deposing, 21 experts who submitted reports. In advance of

the trial in this matter, set for January 21, 2020, the parties also briefed 45 motions in limine and 17

motions to exclude expert testimony under Daubert.

       During the course of the Litigation, the parties engaged a neutral third-party mediator and

held direct settlement discussions. Over a period of nearly three years, Lead Counsel met in person

with the mediator and counsel for one or more Defendants on multiple occasions, and convened

various teleconferences. On August 21, 2019, the Settling Parties agreed to settle the Litigation in

return for a cash payment of $1,025,000,000 for the benefit of the Class, including a $738.5 million

payment by VEREIT, $225 million payment by or caused by AR Capital, ARC Advisors, Schorsch,

Budko, Kahane, and Weil (inclusive of the thirty-one million, nine hundred seventy-two thousand,

nine hundred and thirty-four dollars ($31,972,934) already deemed to be in VEREIT’s custody,

which $31,972,934 VEREIT will cause to be contributed to the Settlement Fund), $12.5 million

payment by Block and $49 million payment by Grant Thornton, subject to approval by the Court.




                                                 -3-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 5 of 60

                                                                                 EXECUTION COPY


This Stipulation (together with the Exhibits hereto) reflects the final and binding agreement between

the Settling Parties.

II.     LEAD PLAINTIFF’S CLAIMS AND THE BENEFITS OF SETTLEMENT
        Lead Plaintiff and Lead Counsel believe that the claims asserted in the Litigation have merit

and that the evidence developed to date supports the claims asserted therein. However, Lead

Plaintiff and Lead Counsel recognize the expense and risk of continued proceedings necessary to

prosecute the Litigation against Defendants through trial and post-trial appeals. Lead Plaintiff and

Lead Counsel also have taken into account the uncertain outcome and the risk of litigation,

especially in complex actions such as this Litigation, as well as the difficulties and delays inherent in

such litigation. Lead Plaintiff and Lead Counsel also are mindful of the inherent problems of proof

under and possible defenses to the securities law violations asserted in the Litigation. Lead Plaintiff

and Lead Counsel believe that the Settlement set forth in this Stipulation confers substantial benefits

upon the Class. Based on their evaluation, Lead Plaintiff and Lead Counsel have determined that the

Settlement set forth in this Stipulation is in the best interests of Lead Plaintiff and the Class.

III.    DEFENDANTS’ DENIALS OF WRONGDOING AND LIABILITY
        Throughout this Litigation, Defendants have denied, and continue to deny, any and all

allegations of fault, liability, wrongdoing, or damages whatsoever arising out of any of the conduct,

statements, acts, or omissions alleged, or that could have been alleged, in the Litigation. Defendants

also have denied, and continue to deny, among other allegations, the allegations that Plaintiffs or the

Class have suffered any damages, or that Plaintiffs or the Class were harmed by the conduct alleged

in the Litigation or that could have been alleged as part of the Litigation. In addition, Defendants

maintain that they have meritorious defenses to all claims alleged in the Litigation. Defendants’

decision to settle the Litigation is based on the conclusion that it is desirable that the Litigation be

fully and finally settled in the manner and upon the terms and conditions set forth in this Stipulation,
                                                 -4-
          Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 6 of 60

                                                                                 EXECUTION COPY


and that it would be beneficial to avoid the burden, inconvenience, and expense associated with

continuing the Litigation, and the uncertainty and risks inherent in any litigation, especially in

complex cases like this Litigation.2

IV.       TERMS OF THE STIPULATION AND AGREEMENT OF SETTLEMENT
          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead

Plaintiff (for itself and the Class Members) and Defendants, by and through their counsel, that,

subject to the approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil Procedure,

in consideration of the benefits flowing to the parties from the Settlement, the Litigation and the

Released Claims shall be finally and fully compromised, settled, and released, and the Litigation

shall be dismissed with prejudice, as to all Settling Parties, upon and subject to the terms and

conditions of this Stipulation, as follows:

          1.    Definitions

          As used in this Stipulation the following terms, when capitalized, have the meanings

specified below:

          1.1   “AR Capital Parties” means AR Capital, ARC Advisors, Schorsch, Budko, Kahane,

and Weil.

          1.2   “AR Capital Parties’ Counsel” means Kellogg, Hansen, Todd, Figel & Frederick,

P.L.L.C. (“Kellogg”) and Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), or any

successor counsel to any or all of the AR Capital Parties should Kellogg and/or Paul, Weiss no

longer be providing counsel to any or all of the AR Capital Parties in connection with the matters

herein.


2
    Notwithstanding the foregoing, McAlister, and only McAlister, acknowledges, as she has at
other times in the Litigation, her plea of guilty to certain offenses in United States v. Lisa McAlister,
16-cr-00653 (S.D.N.Y.), and does not intend anything in the foregoing to be inconsistent with her
plea.

                                                  -5-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 7 of 60

                                                                                EXECUTION COPY


       1.3        “ARCP Securities” means the common stock, preferred stock, and debt securities of

American Realty Capital Properties, Inc. (n/k/a VEREIT, Inc.) or ARC Properties Operating

Partnership, L.P. (n/k/a VEREIT Operating Partnership, L.P.).

       1.4        “Authorized Claimant” means any Class Member who submits a valid claim that is

accepted for payment by the Claims Administrator.
       1.5        “Block’s Counsel” means Steptoe & Johnson LLP, or any successor counsel to Block

should Steptoe & Johnson LLP no longer be providing counsel to Block in connection with the

matters herein.

       1.6        “Claim(s)” means a paper claim submitted on a Proof of Claim and Release form or

an electronic claim that is submitted to the Claims Administrator.

       1.7        “Claims Administrator” means Gilardi & Co. LLC.
       1.8        “Class” means all Persons who purchased or otherwise acquired ARCP Securities

between February 28, 2013 and October 29, 2014. Excluded from the Class are: Defendants,

members of the immediate families of each of the Defendants, any person, firm, trust, corporation,

officer, director or other individual or entity in which any Defendant has a controlling interest or

which is related to or affiliated with any Defendant, and the legal representatives, agents, affiliates,

heirs, successors-in-interest, or assigns of any such excluded party. For the avoidance of doubt, this

exclusion does not extend to: (1) any investment company or pooled investment fund in which a

Third-Party Underwriter Defendant may have a direct or indirect interest, or as to which its affiliates

may act as an advisor, but of which a Third-Party Underwriter Defendant or its respective affiliates

is not a majority owner or does not hold a majority beneficial interest; or (2) any employee benefit

plan as to which a Third-Party Underwriter Defendant or its affiliates acts as an investment advisor

or otherwise may be a fiduciary; provided, however, that membership in the Class by such

investment company, pooled investment fund or employee benefit plan is limited to transactions in

                                                 -6-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 8 of 60

                                                                               EXECUTION COPY


ARCP Securities made on behalf of, or for the benefit of, persons other than persons that are

excluded from the Class by definition. In other words, the Third-Party Underwriter Defendants

cannot make a claim on their own behalf for their ownership share in any of the above entities. The

Class also excludes any person or entity that entered into a settlement agreement or otherwise

provided a release to any Defendant relating to or arising from the purchase or other acquisition of

ARCP Securities prior to October 29, 2014. Also excluded from the Class is any Class Member that

validly and timely requested exclusion in accordance with the requirements set by the Court in

connection with the Notice of Pendency of Class Action previously provided to the Class.

       1.9     “Class Member” or “Member of the Class” mean a Person who falls within the

definition of the Class as set forth in ¶1.8 above.

       1.10    “Class Period” means the period between February 28, 2013 and October 29, 2014.

       1.11    “Class Representatives” means Lead Plaintiff together with Sheet Metal Workers’

National Pension Fund, Union Asset Management Holding AG, Corsair Select 100 L.P., Corsair

Select Master Fund, Ltd., Corsair Capital Partners L.P., Corsair Select L.P., Corsair Capital Partners

100 L.P., Corsair Capital Investors, Ltd., the New York City Employees’ Retirement System, the

New York City Police Pension Fund, the New York City Police Officers’ Variable Supplements

Fund, the Board of Education Retirement System of the City of New York, the Teachers’ Retirement

System of the City of New York, the Teachers’ Retirement System of the City of New York

Variable A, the New York City Fire Department Pension Fund, the New York City Fire Officers’

Variable Supplements Fund, the New York City Fire Fighters’ Variable Supplements Fund, the City

of Tampa General Employees Retirement Fund, the IRA FBO John Esposito, Noah Bender, Simon

Abadi, Paul Matten and Mitchell and Bonnie Ellis.

       1.12    “Defendants’ Counsel” means, collectively, the law firms of Milbank LLP

(“Milbank”); Morris, Manning & Martin, LLP; Becker, Glynn, Muffly, Chassin & Hosinski LLP;

Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.; Shearman & Sterling LLP; Steptoe & Johnson

LLP; Weil, Gotshal & Manges LLP; Kirkland & Ellis LLP; Zuckerman Spaeder LLP; Petrillo Klein
                                           -7-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 9 of 60

                                                                                EXECUTION COPY


& Boxer LLP; Winget, Spadafora & Schwartzberg LLP; Paul, Weiss, Rifkind, Wharton & Garrison

LLP; and Sidley Austin LLP.

       1.13     “Derivative Action” means the action captioned Witchko v. Schorsch, No. 1:15-cv-

06043-AKH pending in the United States District Court for the Southern District of New York.

       1.14     “Derivative Settlement” means the settlement entered into by the parties in the

Derivative Action pursuant to a stipulation submitted to the Court contemporaneously herewith.

       1.15     “Effective Date,” or the date upon which this Settlement becomes “effective,” means

the first date by which all of the events and conditions specified in ¶7.1 of the Stipulation have been

met and have occurred or have been waived.

       1.16     “Escrow Agent” means the law firm of Robbins Geller Rudman & Dowd LLP or its

successor(s).
       1.17     “Final” means, with respect to any order or Judgment of the Court, that such order or

Judgment represents a final and binding determination of all issues within its scope and has not been

reversed, vacated, or modified in any way and is no longer subject to appellate review, either

because of disposition on appeal and conclusion of the appellate process or because of passage,

without action, of time for seeking appellate review. Without limitation, an order or Judgment

becomes final when: (a) either no appeal therefrom has been filed and the time has passed for any

notice of appeal to be timely filed therefrom; or (b) an appeal has been filed and either (i) the court

of appeals has either affirmed the order or Judgment or dismissed that appeal and the time for any

reconsideration or further appellate review has passed; or (ii) a higher court has granted further

appellate review and that court has either affirmed the underlying order or Judgment or affirmed the

court of appeals’ decision affirming the Judgment or dismissing the appeal. For purposes of this

paragraph, an “appeal” shall include any motion for reconsideration or rehearing or petition for a

writ of certiorari or other writ that may be filed in connection with approval or disapproval of this

Settlement. Any appeal or proceeding seeking subsequent judicial review pertaining solely to an
                                                 -8-
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 10 of 60

                                                                                EXECUTION COPY


order issued with respect to: (i) attorneys’ fees, costs, or expenses or awards to Lead Plaintiff or

other Class Representatives, (ii) the Plan of Allocation (as submitted or subsequently modified), or

(iii) the procedures for determining Authorized Claimants’ recognized claims, shall not in any way

delay, affect, or preclude the time set forth above for the Judgment to become Final, or otherwise

preclude the Judgment from becoming Final.

       1.18    “Grant Thornton’s Counsel” means Sidley Austin LLP or any successor counsel to

Grant Thornton should Sidley Austin no longer be providing counsel to Grant Thornton in

connection with the matters herein.

       1.19    “Judgment” means the Order and Final Judgment to be rendered by the Court,

substantially in the form attached hereto as Exhibit B, as well as any form of final judgment that may

be entered by the Court in a form other than the form attached hereto as Exhibit B and where none of

the Settling Parties elects to terminate this Settlement by reason of such variance, consistent with the

terms of this Stipulation.

       1.20    “Lead Counsel” means the law firm of Robbins Geller Rudman & Dowd LLP.

       1.21    “Lead Plaintiff” means Teachers Insurance and Annuity Association of America,

College Retirement Equities Fund, TIAA-CREF Equity Index Fund, TIAA-CREF Real Estate

Securities Fund, TIAA-CREF Large Cap Value Index Fund, TIAA-CREF Small Cap Blend Index

Fund, TIAA-CREF Life Real Estate Securities Fund, TIAA-CREF Life Equity Index Fund, and
TIAA-CREF Bond Index Fund.
       1.22    “Litigation” means the consolidated actions captioned In re American Realty Capital

Properties, Inc. Litigation, No. 1:15-mc-00040-AKH pending in the United States District Court for

the Southern District of New York.

       1.23    “Net Settlement Fund” means the Settlement Fund less: (i) any Court-awarded

attorneys’ fees, expenses, costs and charges (including awards to Plaintiffs pursuant to 15 U.S.C.

§78u-4(a)(4) in connection with their representation of the Class), and interest thereon; (ii) Notice


                                                 -9-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 11 of 60

                                                                                   EXECUTION COPY


and Administration Expenses; (iii) Taxes and Tax Expenses; and (iv) other Court-approved

deductions.

        1.24    “Person(s)” means an individual, corporation (including all its divisions and

subsidiaries thereof), limited liability corporation, professional corporation, partnership, limited

partnership, limited liability partnership, limited liability company, joint venture, association, joint

stock company, estate, legal representative, trust, unincorporated association, government or any

political subdivision or agency thereof, and any business or legal entity and all of their respective

spouses, heirs, beneficiaries, executors, administrators, predecessors, successors, representatives, or

assignees.

        1.25    “Plaintiffs” means Lead Plaintiff and Class Representatives.

        1.26    “Plaintiffs’ Counsel” means Lead Counsel and any attorney or firm who has appeared

in the Litigation on behalf of any of the Plaintiffs or the Class.

        1.27    “Plan of Allocation” means a plan or formula of allocation of the Net Settlement

Fund whereby the Net Settlement Fund shall be distributed to Authorized Claimants. Any Plan of

Allocation is not part of this Stipulation and neither Defendants nor their Related Parties shall have

any responsibility or liability with respect thereto.

        1.28    “Proof of Claim and Release” means the Proof of Claim and Release form for

submitting a Claim, which, subject to approval of the Court, shall be substantially in the form

attached hereto as Exhibit A-2. A Class Member must complete and submit the Proof of Claim and

Release should that Class Member seek to share in a distribution of the Net Settlement Fund.
        1.29    “Related Parties” means each Defendant’s respective present and former parents,

subsidiaries, divisions, controlling persons, associates, entities and affiliates and each and all of their

respective present and former employees, members, partners, principals, officers, directors,

controlling shareholders, agents, attorneys, advisors (including financial or investment advisors),

accountants, auditors, consultants, underwriters, investment bankers, commercial bankers, entities

providing fairness opinions, general or limited partners or partnerships, limited liability companies,

                                                  - 10 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 12 of 60

                                                                                EXECUTION COPY


members, joint ventures and insurers and reinsurers of each of them; as well as the predecessors,

successors, assigns, estates, immediate family members, spouses, heirs, executors, trusts, trustees,

administrators, agents, legal or personal representatives, assigns, and assignees of each of them, in

their capacity as such.

        1.30    “Released Claims” means any and all rights, liabilities, suits, debts, obligations,

demands, damages, losses, judgment matters, issues, claims (including Unknown Claims), and

causes of action of every nature and description whatsoever, in law, equity, or otherwise, whether

accrued or unaccrued, fixed or contingent, liquidated or unliquidated, whether arising under federal,

state, local, statutory, common law, foreign law, or any other law, rule, or regulation, and whether

class and/or individual in nature, concerning, based on, arising out of, or in connection with both: (i)

the purchase or other acquisition of ARCP Securities by Lead Plaintiff or any other Class Member

during the period between February 28, 2013 and October 29, 2014; and (ii) the allegations,

transactions, acts, facts, matters, occurrences, disclosures, statements, filings, representations,

omissions, or events that were or could have been alleged or asserted in the Litigation. Released

Claims do not include claims to enforce the Settlement, any shareholder derivative claims on behalf

of ARCP, or governmental agency actions against the Released Persons.

        1.31    “Released Defendants’ Claims” means any and all claims and causes of action of

every nature and description whatsoever, including both known claims and Unknown Claims, that

arise out of, are based upon, or relate in any way to the institution, prosecution, or settlement of the

claims against Defendants in the Litigation, except for claims relating to the enforcement of the

Settlement.
        1.32    “Released Persons” means each and all of the Defendants and their Related Parties.

        1.33    “Releasing Plaintiff Party” or “Releasing Plaintiff Parties” means Lead Counsel and

each and every plaintiff, Class Member, and counsel to any plaintiff, and each of their respective

                                                 - 11 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 13 of 60

                                                                                 EXECUTION COPY


past or present trustees, officers, directors, partners, employees, contractors, accountants, auditors,

principals, agents, attorneys, predecessors, successors, assigns, representatives, affiliates, insurers,

parents, subsidiaries, general or limited partners or partnerships, and limited liability companies; and

the spouses, members of the immediate families, representatives, and heirs of any Releasing Plaintiff

Party who is an individual, as well as any trust of which any Releasing Plaintiff Party is the settlor or

which is for the benefit of any of their immediate family members. Releasing Plaintiff Parties does

not include any Person who timely and validly sought exclusion from the Class, or any purchaser or

acquirer of any ARCP Securities which settled, compromised or otherwise resolved any claims

against any Released Persons related to such purchaser’s or acquirer’s acquisition of ARCP

Securities.

        1.34    “Settlement” means the resolution of the Litigation in accordance with the terms and

provisions of this Stipulation.

        1.35    “Settlement Amount” means One Billion Twenty-five Million Dollars (U.S.

$1,025,000,000.00) to be paid by check(s) and/or wire transfer(s) to the Escrow Agent pursuant to

¶2.2 of this Stipulation.

        1.36    “Settlement Fund” means the Settlement Amount plus all interest and accretions

thereto.

        1.37    “Settlement Hearing” means the hearing set by the Court under Rule 23(e)(2) of the

Federal Rules of Civil Procedure to consider final approval of the Settlement.

        1.38    “Settling Parties” means, collectively, Defendants and Lead Plaintiff, on behalf of

itself and the Class.

        1.39    “Supplemental Agreement” means the Supplemental Agreement dated September 8,

2019 between TIAA and VEREIT.

        1.40    “Tax” or “Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and

other charges of any kind (together with any and all interest, penalties, additions to tax and

additional amounts imposed with respect thereto) imposed by any governmental authority, including,

but not limited to, any local, state, and federal taxes.
                                                 - 12 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 14 of 60

                                                                                 EXECUTION COPY


        1.41    “Unknown Claims” means (a) any and all Released Claims which the Releasing

Plaintiff Parties do not know or suspect to exist in his, her, or its favor at the time of the release of

the Released Persons, which, if known by him, her, or it, might have affected his, her, or its

settlement with and release of the Released Persons, or might have affected his, her, or its decision(s)

with respect to the Settlement, including, but not limited to, whether or not to object to this

Settlement or seek exclusion from the Class; and (b) any and all Released Defendants’ Claims that

the Released Persons do not know or suspect to exist in his, her, or its favor at the time of the release

of the Plaintiffs, the Class and Plaintiffs’ Counsel, which, if known by him, her, or it, might have

affected his, her, or its settlement and release of Plaintiffs, the Class and Plaintiffs’ Counsel. With

respect to (a) any and all Released Claims against the Released Persons, and (b) any and all Released

Defendants’ Claims against Plaintiffs, the Class and Plaintiffs’ Counsel, the Settling Parties stipulate

and agree that, upon the Effective Date, the Settling Parties shall expressly waive and each Releasing

Plaintiff Party and Released Person shall be deemed to have, and by operation of the Judgment shall

have expressly waived, the provisions, rights, and benefits of California Civil Code §1542, which

provides:
        A general release does not extend to claims that the creditor or releasing party does
        not know or suspect to exist in his or her favor at the time of executing the release
        and that, if known by him or her, would have materially affected his or her settlement
        with the debtor or released party.

The Settling Parties shall expressly waive and each Releasing Plaintiff Party and Released Person

shall be deemed to have, and by operation of the Judgment shall have, expressly waived any and all

provisions, rights, and benefits conferred by any law of any state or territory of the United States, or

principle of common law, which is similar, comparable, or equivalent to California Civil Code

§1542. The Releasing Plaintiff Parties and Released Persons acknowledge that they may hereafter

discover facts in addition to or different from those which he, she, it or their counsel now knows or

believes to be true with respect to the subject matter of the Released Claims or Released Defendants’

Claims, but (a) the Releasing Plaintiff Parties shall expressly fully, finally, and forever waive,
                                                 - 13 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 15 of 60

                                                                                EXECUTION COPY


compromise, settle, discharge, extinguish, and release, and each Releasing Plaintiff Party shall be

deemed to have waived, compromised, settled, discharged, extinguished, and released, and upon the

Effective Date, and by operation of the Judgment shall have waived, compromised, settled,

discharged, extinguished, and released, fully, finally, and forever, any and all Released Claims

against the Released Persons, known or unknown, suspected or unsuspected, contingent or non-

contingent, whether or not concealed or hidden, which now exist, or heretofore have existed, upon

any theory of law or equity now existing or coming into existence in the future, including, but not

limited to, conduct which is negligent, intentional, with or without malice, or a breach of any duty,

law or rule, without regard to the subsequent discovery or existence of such different or additional

facts, legal theories, or authorities, and (b) the Released Persons shall expressly fully, finally, and

forever waive, compromise, settle, discharge, extinguish, and release, and upon the Effective Date,

and by operation of the Judgment shall have waived, compromised, settled, discharged,

extinguished, and released, fully, finally, and forever, any and all Released Defendants’ Claims

against the Plaintiffs, the Class and Plaintiffs’ Counsel, known or unknown, suspected or

unsuspected, contingent or non-contingent, whether or not concealed or hidden, which now exist, or

heretofore have existed, upon any theory of law or equity now existing or coming into existence in

the future, including, but not limited to, conduct which is negligent, intentional, with or without

malice, or a breach of any duty, law or rule, without regard to the subsequent discovery or existence

of such different or additional facts, legal theories, or authorities. The Settling Parties acknowledge,

and the Releasing Plaintiff Parties and Released Persons shall be deemed by operation of the

Judgment to have acknowledged, that the foregoing waiver was separately bargained for and is an

essential element of the Settlement of which this release is a part.




                                                 - 14 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 16 of 60

                                                                                 EXECUTION COPY


          1.42   “VEREIT’s Counsel” means Milbank LLP (“Milbank”), or any successor counsel to

VEREIT should Milbank no longer be providing counsel to VEREIT in connection with the matters

herein.

          2.     The Settlement

          2.1    The obligations incurred pursuant to the Stipulation are: (a) subject to approval by the

Court and the Judgment becoming Final; (b) subject to approval of the Derivative Settlement by the

Court; and (c) in full and final disposition of the Litigation with respect to the Releasing Plaintiff

Parties and Released Persons and any and all Released Claims and Released Defendants’ Claims

upon and subject to the terms and conditions set forth herein.

          2.2    Certain Defendants shall pay the Settlement Amount of one billion twenty-five

million dollars ($1,025,000,000). The contributions to the Settlement Amount will be as follows:

                        i.      VEREIT shall contribute seven hundred thirty-eight million five
                                hundred thousand dollars ($738,500,000);

                        ii.     AR Capital, ARC Advisors, Schorsch, Budko, Kahane, and Weil
                                shall contribute, or cause to be contributed, two hundred twenty-five
                                million dollars ($225,000,000) (inclusive of the thirty-one million,
                                nine hundred seventy-two thousand, nine hundred and thirty-four
                                dollars ($31,972,934) already deemed to be in VEREIT’s custody,
                                which $31,972,934 VEREIT will cause to be contributed to the
                                Settlement Fund);

                        iii.    Block shall contribute twelve million five hundred thousand dollars
                                ($12,500,000); and

                        iv.     Grant Thornton shall contribute forty-nine million dollars
                                ($49,000,000).

          2.3    Within ten (10) calendar days of the later of (i) entry of an order permitting notice to

be provided to the Class in connection with the Class Settlement pursuant to Federal Rule of Civil

Procedure 23, and (ii) entry of an order permitting notice to be provided in connection with the

Derivative Settlement pursuant to Federal Rule of Civil Procedure 23.1, Defendants listed in ¶ 2.2 (i-

                                                  - 15 -
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 17 of 60

                                                                                   EXECUTION COPY


iv), and only those Defendants, shall pay the Settlement Amount to the Escrow Agent plus the

interest associated therewith at the rate of 2.5% per annum, which shall begin accruing on October

15, 2019 with respect to a particular Defendant for any portion of the Settlement Amount that such

Defendant has not paid to the Escrow Agent by that date, and shall cease accruing with respect to

such Defendant on the date the Settlement Amount is paid to the Escrow Agent.

        2.4     In the event any Defendant fails to make the contribution(s) provided for in ¶2.2

within the time period provided for in ¶2.3, Lead Plaintiff shall have the right to terminate and

cancel the Settlement on behalf of itself and the Class with respect to: (i) the Settlement in its

entirety; or (ii) any Defendant that fails to make the contribution amount as provided for in ¶2.2

within the time period as provided for in ¶2.3. Lead Plaintiff may terminate and cancel the

Settlement in toto or as to a particular Defendant by providing written notice of its election to do so

to the other parties to this Stipulation.

        2.5     Other than the obligation to pay or cause to be paid the Settlement Amount into the

Settlement Fund set forth in ¶2.2 within the time period set forth in ¶2.3, the Released Persons shall

have no responsibility for, interest in, or liability whatsoever with respect to: (i) any act, omission, or

determination by Lead Counsel or the Claims Administrator, or any of their respective designees, in

connection with the administration of the Settlement or otherwise; (ii) the management, investment,

or distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the determination,

administration, calculation, or payment of any Claims asserted against the Settlement Fund; (v) any

loss suffered by, or fluctuation in value of, the Settlement Fund; or (vi) the payment or withholding

of any Taxes, expenses, and/or costs incurred in connection with the taxation of the Settlement Fund,

distributions or other payments from the Escrow Account, or the filing of any federal, state, or local

returns.




                                                  - 16 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 18 of 60

                                                                                EXECUTION COPY


       2.6     Other than the obligation to cause the payment of the Settlement Amount in

accordance with the terms of ¶¶2.2 and 2.3, Defendants shall have no obligation to make any other

payments into the Escrow Account, to any Class Member or to Plaintiffs pursuant to the Stipulation.
               a.      Condition Precedent

       2.7     The Settlement is conditioned on the Court granting final approval of each of the

Settlement and the Derivative Settlement, and approval of the Settlement (but not the Derivative

Settlement) becoming Final. Approval of the Settlement becomes Final when the conditions set

forth in ¶1.17 are satisfied. Approval of the Derivative Settlement becomes final within the meaning

of this ¶2.7 when the District Court enters judgment approving the Derivative Settlement, but does

not require the exhaustion of any appeals or the time for such appeals having run.

               b.      The Escrow Agent

       2.8     The Escrow Agent shall invest the Settlement Amount deposited pursuant to ¶2.2

hereof in United States Agency or Treasury Securities or other instruments backed by the Full Faith

& Credit of the United States Government or an Agency thereof, or fully insured by the United

States Government or an Agency thereof and shall reinvest the proceeds of these instruments as they

mature in similar instruments at their then-current market rates. All risks related to the investment of

the Settlement Fund in accordance with the investment guidelines set forth in this paragraph shall be

borne by the Settlement Fund, and the Released Persons shall have no responsibility for, interest in,

or liability whatsoever with respect to investment decisions or the actions of the Escrow Agent, or

any transactions executed by the Escrow Agent. Provided the Escrow Agent invests the Settlement

Fund as set forth herein, the Escrow Agent shall have no liability whatsoever with respect to any

investment decision made in connection with the Settlement Fund.




                                                 - 17 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 19 of 60

                                                                                EXECUTION COPY


       2.9     The Escrow Agent shall not disburse the Settlement Fund except as provided in this

Stipulation, by an order of the Court, or with the prior written agreement of VEREIT’s Counsel,

Grant Thornton’s Counsel, AR Capital Parties’ Counsel, Block’s Counsel, and Lead Counsel.
       2.10    Subject to further order(s) and/or directions as may be made by the Court, or as

provided in this Stipulation, the Escrow Agent is authorized to execute such transactions as are

consistent with the terms of this Stipulation and shall incur no liability whatsoever for doing so. The

Released Persons shall have no responsibility for, interest in, or liability whatsoever with respect to

the actions of the Escrow Agent, or any transaction executed by the Escrow Agent.

       2.11    All funds held by the Escrow Agent shall be deemed and considered to be in custodia

legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as such

funds shall be distributed pursuant to this Stipulation and/or further order(s) of the Court.
       2.12    Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Lead Counsel may pay from the Settlement Fund, without further approval from

Defendants and/or order of the Court, costs and expenses actually incurred in connection with

providing notice of the Settlement to the Class by mail, publication, and other means, locating Class

Members, assisting with the submission of Claims, processing Proof of Claim and Release forms,

administering the Settlement, and paying escrow taxes, fees and costs, if any, up to a maximum of

$2.25 million (“Notice and Administration Expenses”). The $2.25 million maximum only applies to

such costs and expenses paid prior to the Effective Date. After the Effective Date, Lead Counsel

may pay all of the costs and expenses actually incurred in connection with the administration of the

Settlement Fund without further order of the Court. In the event that the Settlement does not become

Final, any money paid or incurred for the above purposes, including any related fees, shall not be

returned or repaid to Defendants or their insurers.



                                                - 18 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 20 of 60

                                                                                EXECUTION COPY


       2.13    It shall be Lead Counsel’s responsibility to disseminate the Notice, Proof of Claim

and Release, and Summary Notice to the Class in accordance with this Stipulation and as ordered by

the Court. The Released Persons shall have no responsibility for or liability whatsoever with respect

to the Notice and Administration Expenses, nor shall they have any responsibility or liability

whatsoever for any claims with respect thereto, including any claims that may arise from any failure

of the notice process. The Escrow Agent through the Settlement Fund, shall indemnify and hold

each of the Released Persons and their counsel harmless for any Notice and Administration

Expenses.

               c.      Taxes
       2.14    (a)     The Settling Parties and the Escrow Agent agree to treat the Settlement Fund

as being at all times a “qualified settlement fund” within the meaning of Treas. Reg. §1.468B-1, and

the regulations promulgated thereunder. The Settling Parties and the Escrow Agent further agree

that the Settlement Fund shall be established pursuant to the Court’s subject matter jurisdiction

within the meaning of Treas. Reg. §1.468B-1(c)(1). In addition, the Escrow Agent shall timely

make such elections as necessary or advisable to carry out the provisions of this ¶2.14, including the

“relation-back election” (as defined in Treas. Reg. §1.468B-1) back to the earliest permitted date.

Such elections shall be made in compliance with the procedures and requirements contained in such

regulations. It shall be the responsibility of the Escrow Agent to timely and properly prepare and

deliver the necessary documentation for signature by all necessary parties, and thereafter to cause the

appropriate filing to occur.

               (b)     For the purpose of §1.468B of the Internal Revenue Code of 1986, as

amended, and the regulations promulgated thereunder, the “administrator” (as defined in Treas. Reg.

§1.468B-2(k)(3)) shall be the Escrow Agent. The Escrow Agent shall timely and properly file all


                                                - 19 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 21 of 60

                                                                                 EXECUTION COPY


informational and other federal, state, or local tax returns necessary or advisable with respect to the

earnings on the Settlement Fund (including, without limitation, the returns described in Treas. Reg.

§1.468B-2(k)). Such returns (as well as the elections described in ¶2.14(a) hereof) shall be

consistent with this ¶2.14 and in all events shall reflect that all Taxes (including any estimated

Taxes, interest, or penalties) on the income earned by the Settlement Fund shall be paid out of the

Settlement Fund as provided in ¶2.14(c) hereof.

                (c)     All (i) Taxes (including any estimated Taxes, interest, or penalties) arising

with respect to the income earned by the Settlement Fund, including any Taxes or tax detriments that

may be imposed upon the Released Persons or their counsel with respect to any income earned by

the Settlement Fund for any period, after the deposit of the Settlement Amount, during which the

Settlement Fund does not qualify as a “qualified settlement fund” for federal or state income tax

purposes, and (ii) expenses and costs incurred in connection with the operation and implementation

of this ¶2.14 (including, without limitation, expenses of tax attorneys and/or accountants and mailing

and distribution costs and expenses relating to filing (or failing to file) the returns described in this

¶2.14) (“Tax Expenses”), shall be paid out of the Settlement Fund; in all events the Released Persons

and their counsel shall have no liability or responsibility whatsoever for the Taxes or the Tax

Expenses. The Escrow Agent, through the Settlement Fund, shall indemnify and hold each of the

Released Persons and their counsel harmless for Taxes and Tax Expenses (including, without

limitation, Taxes payable by reason of any such indemnification). Further, Taxes and Tax Expenses

shall be treated as, and considered to be, a cost of administration of the Settlement Fund and shall be

timely paid by the Escrow Agent out of the Settlement Fund without prior order from the Court and

the Escrow Agent shall be authorized (notwithstanding anything herein to the contrary) to withhold

from distribution to Authorized Claimants any funds necessary to pay such amounts, including the

establishment of adequate reserves for any Taxes and Tax Expenses (as well as any amounts that

may be required to be withheld under Treas. Reg. §1.468B-2(l)(2)); neither the Released Persons nor

their counsel are responsible nor shall they have any liability for any Taxes or Tax Expenses. The
                                                 - 20 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 22 of 60

                                                                                EXECUTION COPY


Settling Parties hereto agree to cooperate with the Escrow Agent, each other, and their tax attorneys

and accountants to the extent reasonably necessary to carry out the provisions of this ¶2.14.

       2.15    The Settlement is non-recapture, i.e., it is not a claims-made settlement. If this

Settlement is finally approved, the Defendants will have no ability to get back any of the Settlement

Fund for any reason.

               d.      Termination of Settlement
       2.16    In the event that the Settlement is not approved, or is terminated, canceled, or the

Effective Date otherwise fails to occur for any reason, including, without limitation, in the event the

Judgment does not become Final or the Derivative Settlement is not granted final approval by the

Court, the Settlement Fund less Notice and Administration Expenses or Taxes or Tax Expenses paid,

incurred, or due and owing pursuant to ¶¶2.12 and 2.14 hereof in connection with the Settlement

provided for herein, shall be refunded pursuant to written instructions from Defendants’ Counsel in

accordance with ¶7.4 herein.

       2.17    VEREIT may elect to terminate the Settlement in the event that valid requests for

exclusion from the Class exceed a criteria previously agreed upon in the Supplemental Agreement.

If the Court requires the filing of the Supplemental Agreement, VEREIT and TIAA shall request that

it be filed under seal, and no party to this Stipulation will oppose that request.

       3.      Preliminary Approval Order and Settlement Hearing
       3.1     Promptly after execution of this Stipulation, Lead Counsel shall submit this

Stipulation together with its Exhibits to the Court forthwith for entry of an order (the “Preliminary

Approval Order”), substantially in the form of Exhibit A attached hereto, requesting, inter alia, the

preliminary approval of the Settlement set forth in this Stipulation and approval for the mailing of a

settlement notice (the “Notice”) and publication of a summary notice (“Summary Notice”),

substantially in the forms of Exhibits A-1 and A-3 attached hereto. The Notice shall include the

general terms of the Settlement set forth in this Stipulation, the proposed Plan of Allocation, the


                                                - 21 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 23 of 60

                                                                               EXECUTION COPY


general terms of the Fee and Expense Application, as defined in ¶6.1 hereof, and the date of the

Settlement Hearing as defined below.

       3.2     Lead Counsel shall request that, after notice is given and not earlier than one hundred

(100) calendar days after the Court issues preliminary approval of the proposed Settlement, the Court

hold a hearing (the “Settlement Hearing”) and approve the Settlement of the Litigation as set forth

herein. At or after the Settlement Hearing, Lead Counsel also will request that the Court approve the

proposed Plan of Allocation and the Fee and Expense Application.
       3.3     The Settling Parties agree that they will request that the Court hold a hearing on final

approval of the Settlement prior to any hearing on final approval of the Derivative Settlement.

       4.      Releases
       4.1     Upon the Effective Date, as defined in ¶1.15 hereof, Lead Plaintiff shall, and each and

every Releasing Plaintiff Party shall be deemed to have, and by operation of the Judgment shall

have, fully, finally, and forever waived, released, relinquished, discharged, and dismissed each and

every one of the Released Claims against each and every one of the Released Persons and shall

forever be barred and enjoined from commencing, instituting, prosecuting, or maintaining any and

all of the Released Claims against any and all of the Released Persons, whether or not such

Releasing Plaintiff Party executes and delivers the Proof of Claim and Release or shares in the Net

Settlement Fund. Claims to enforce the terms of this Stipulation are not released.

       4.2     Any Proof of Claim and Release that is executed by Class Members shall release all

Released Claims against the Released Persons and shall be substantially in the form contained in

Exhibit A-2 attached hereto.

       4.3     Upon the Effective Date, the Releasing Plaintiff Parties will be forever barred and

enjoined from commencing, instituting, prosecuting, or continuing to prosecute any action or other

proceeding in any court of law or equity, arbitration tribunal, or administrative forum, asserting the

Released Claims against any of the Released Persons.



                                                - 22 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 24 of 60

                                                                                EXECUTION COPY


       4.4     Upon the Effective Date, each of the Released Persons shall be deemed to have, and

by operation of the Judgment shall have, fully, finally, and forever released, relinquished, and

discharged all Released Defendants’ Claims against Plaintiffs, the Class and Plaintiffs’ Counsel.

Claims to enforce the terms of this Stipulation are not released.

       4.5     In the event that the Settlement becomes Final, and approval of the Derivative

Settlement is reversed or vacated on appeal, each of the contributions into the Settlement Fund listed

in ¶2.2 (i-iv) shall be deemed to have been made solely by and wholly attributable to VEREIT and,

in such event, VEREIT shall retain the right to pursue against such contributing parties listed in ¶2.2

(i-iv) any contribution or similar claims relating to the contributions to the Settlement Fund,

provided, however, that VEREIT shall not be permitted to pursue any claim for prior advancement

or indemnification of attorney’s fees or other expenses incurred in connection with the Litigation or

any other proceeding other than the Derivative Action.

       4.6     Upon the Effective Date, to the fullest extent permitted by law, (i) all Persons shall be

permanently enjoined, barred and restrained from commencing, instituting, prosecuting, or

maintaining any claims, actions, or causes of action for contribution, indemnity or otherwise against

any of the Released Persons seeking as damages or otherwise the recovery of all or part of any

liability, judgment, or settlement which they pay or are obligated to pay or agree to pay to the

Releasing Plaintiff Parties arising out of, relating to or concerning any acts, facts, statements or

omissions that were or could have been alleged in the Litigation, both known and Unknown Claims,

whether arising under state, federal or foreign law, as claims, cross-claims, counterclaims, third-

party claims or otherwise, in the Court or any other federal, state, or foreign court, or in any

arbitration proceeding, administrative agency proceeding, tribunal, or any other proceeding or

forum; and (ii) all Released Persons shall be permanently enjoined, barred and restrained from

                                                - 23 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 25 of 60

                                                                                EXECUTION COPY


commencing, instituting, prosecuting, or maintaining any claims, actions, or causes of action for

contribution, indemnity or otherwise against any Persons seeking as damages or otherwise the

recovery of all or part of any liability, judgment or settlement which they pay or are obligated to pay

or agree to pay to the Releasing Plaintiff Parties arising out of, relating to, or concerning any acts,

facts, statements or omissions that were or could have been alleged in the Litigation, both known and

Unknown Claims, whether arising under state, federal or foreign law, as claims, cross-claims,

counterclaims, third-party claims or otherwise, in the Court or any other federal, state, or foreign

court, or in any arbitration proceeding, administrative agency proceeding, tribunal, or any other

proceeding or forum; provided that clauses (i) and (ii) of this Paragraph shall not be construed to

modify, amend, or supersede any agreements between or among the Released Persons with respect

to claims between or among those Released Persons, including but not limited to the Supplementary

Agreements as defined in the stipulation submitted to the Court contemporaneously herewith in

connection with the Derivative Settlement.

       5.      Administration and Calculation of Claims, Final Awards, and
               Supervision and Distribution of the Settlement Fund
       5.1     The Claims Administrator, subject to such supervision and direction of Lead Counsel

and the Court as may be necessary or as circumstances may require, shall administer and calculate

the Claims submitted by Class Members and shall oversee distribution of the Net Settlement Fund to

Authorized Claimants. The Released Persons and Defendants’ Counsel shall have no responsibility

for or interest in whatsoever with respect to the administration of the Settlement or the actions or

decisions of the Claims Administrator, and shall have no liability whatsoever to the Releasing

Plaintiff Parties, including Plaintiffs, any other Class Members, or Plaintiffs’ Counsel, in connection

with such administration, including, but not limited to: (i) any act, omission, or determination by

Lead Counsel, the Escrow Agent, and/or the Claims Administrator, or any of their respective

designees or agents, in connection with the administration of the Settlement or otherwise; (ii) the

                                                - 24 -
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 26 of 60

                                                                                 EXECUTION COPY


management or investment of the Settlement Fund or the Net Settlement Fund, or the distribution of

the Net Settlement Fund; (iii) the Plan of Allocation; (iv) the determination, administration,

calculation, or payment of any Claims asserted against the Settlement Fund; (v) any losses suffered

by, or fluctuations in value of, the Settlement Fund; or (vi) the payment or withholding of any taxes,

expenses, and/or costs incurred with the taxation of the Settlement Fund or the filing of any federal,

state, or local returns.

        5.2     The Settlement Fund shall be applied as follows:

                (a)        to pay all Notice and Administration Expenses;

                (b)        to pay the Taxes and Tax Expenses;

                (c)        to pay attorneys’ fees and expenses of Plaintiffs’ Counsel and awards to

Plaintiffs (the “Fee and Expense Award”); and

                (d)        after the Effective Date, to distribute the Net Settlement Fund to Authorized

Claimants as provided by this Stipulation, the Plan of Allocation, or the orders of the Court.

        5.3     After the Effective Date, and in accordance with the terms of this Stipulation, the Plan

of Allocation, or such further approval and further order(s) of the Court as may be necessary or as

circumstances may require, the Net Settlement Fund shall be distributed to Authorized Claimants,

subject to and in accordance with the following provisions of this Stipulation.

        5.4     Within ninety (90) calendar days after the mailing of the Notice or such other time as

may be set by the Court, each Class Member shall be required to submit to the Claims Administrator

a completed Proof of Claim and Release, substantially in the form of Exhibit A-2 attached hereto,

signed under penalty of perjury and supported by such documents as are specified in the Proof of

Claim and Release.

        5.5     Except as provided for herein or otherwise ordered by the Court, all Class Members

who fail to timely submit a valid Proof of Claim and Release shall be forever barred from receiving

any payments pursuant to this Stipulation and the Settlement set forth herein, but will in all other

respects be subject to and bound by the provisions of this Stipulation, the releases contained herein,

and the Judgment, and will be barred from bringing any action against the Released Persons
                                                   - 25 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 27 of 60

                                                                                EXECUTION COPY


concerning the Released Claims. Notwithstanding the foregoing, Lead Counsel shall have the

discretion (but not an obligation) to accept late-submitted Claims for processing by the Claims

Administrator so long as the distribution of the Net Settlement Fund to Authorized Claimants is not

materially delayed thereby. No Person shall have any claim against any Plaintiff, Plaintiffs’

Counsel, the Claims Administrator or any Class Member by reason of the exercise or non-exercise of

such discretion.

       5.6     Each Proof of Claim and Release shall be submitted to and reviewed by the Claims

Administrator, who shall determine, in accordance with this Stipulation and the approved Plan of

Allocation, the extent, if any, to which each Claim shall be allowed, subject to review by the Court

pursuant to ¶5.8 below.

       5.7     Proof of Claim and Release forms that do not meet the submission requirements may

be rejected. Prior to rejecting a Proof of Claim and Release in whole or in part, the Claims

Administrator shall communicate with the claimant in writing to give the claimant the chance to

remedy any curable deficiencies in the Proof of Claim and Release submitted. The Claims

Administrator, under the supervision of Lead Counsel, shall notify, in a timely fashion and in

writing, all claimants whose Claims the Claims Administrator proposes to reject in whole or in part

for curable deficiencies, setting forth the reasons therefor, and shall indicate in such notice that the

claimant whose Claim is to be rejected has the right to a review by the Court if the claimant so

desires and complies with the requirements of ¶5.8 below.

       5.8     If any claimant whose timely Claim has been rejected in whole or in part for curable

deficiency desires to contest such rejection, the claimant must, within twenty (20) calendar days after

the date of mailing of the notice required in ¶5.7 above, or a lesser period of time if the Claim was

untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the

claimant’s grounds for contesting the rejection along with any supporting documentation, and

requesting a review thereof by the Court. If a dispute concerning a Claim cannot be otherwise

resolved, Lead Counsel shall thereafter present the claimant’s request for review to the Court.


                                                 - 26 -
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 28 of 60

                                                                                  EXECUTION COPY


        5.9     Each claimant shall be deemed to have submitted to the jurisdiction of the Court with

respect to the Person’s claim to the Net Settlement Fund. All proceedings with respect to the

administration, processing and determination of Claims and the determination of all controversies

relating thereto, including disputed questions of law and fact with respect to the validity of Claims,

shall be subject to the jurisdiction of the Court, but shall not in any event delay or affect the finality

of the Judgment. All Class Members, other claimants, and parties to this Settlement expressly waive

trial by jury (to the extent any such right may exist) and any right of appeal or review with respect to

such determinations.

        5.10    Following the Effective Date, the Net Settlement Fund shall be distributed to the

Authorized Claimants substantially in accordance with the Plan of Allocation set forth in the Notice

and approved by the Court. No distributions will be made to Authorized Claimants who would

otherwise receive a distribution of less than $10.00. If there is any balance remaining in the Net

Settlement Fund after a reasonable period of time after the date of the distribution of the Net

Settlement Fund, the Claims Administrator at Lead Counsel’s direction shall, if feasible, redistribute

such balance among Authorized Claimants who negotiated the checks sent in the initial distribution

and who would receive a minimum of $10.00. These redistributions shall be repeated until the

balance remaining in the Net Settlement Fund is de minimis. Any de minimis balance that still

remains in the Net Settlement Fund after such reallocation(s) and payments, which is not feasible or

economical to reallocate, shall be donated to any appropriate, non-profit charitable organization(s)

unaffiliated with any party or their counsel serving the public interest selected by Lead Counsel.

        5.11    The Released Persons shall have no responsibility for, interest in, or liability

whatsoever with respect to the distribution of the Net Settlement Fund, the Plan of Allocation, the

determination, administration, or calculation of Claims, the payment or withholding of Taxes or Tax

Expenses, or any losses incurred in connection therewith. No Person shall have any claim of any

kind against the Released Persons with respect to the matters set forth in ¶¶5.1-5.13 hereof; and the

Releasing Plaintiff Parties release the Released Persons from any and all liability and claims arising

from or with respect to the administration, investment, or distribution of the Settlement Fund.
                                                  - 27 -
         Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 29 of 60

                                                                                  EXECUTION COPY


         5.12   No Person shall have any claim against any Released Persons, any Plaintiff, any

counsel to any Plaintiff or the Claims Administrator, or any other Person designated by Lead

Counsel based on determinations or distributions made substantially in accordance with this

Stipulation and the Settlement contained herein, the Plan of Allocation, or further order(s) of the

Court.

         5.13   It is understood and agreed by the Settling Parties that any proposed Plan of

Allocation of the Net Settlement Fund, including, but not limited to, any adjustments to an

Authorized Claimant’s Claim set forth therein, is not a part of this Stipulation and is to be considered

by the Court separately from the Court’s consideration of the fairness, reasonableness, and adequacy

of the Settlement set forth in this Stipulation, and any order or proceeding relating to the Plan of

Allocation shall not operate to terminate or cancel this Stipulation or affect the finality of the Court’s

Judgment approving this Stipulation and the Settlement set forth herein, or any other orders entered

pursuant to the Stipulation.

         6.     Plaintiffs’ Counsel’s Attorneys’ Fees and Expenses
         6.1    Lead Counsel may submit an application or applications (the “Fee and Expense

Application”) from the Settlement Fund for: (a) an award of attorneys’ fees; plus (b) expenses or

charges in connection with prosecuting the Litigation; plus (c) any interest earned on such attorneys’

fees and expenses at the same rate and for the same periods as earned by the Settlement Fund (until

paid) as may be awarded by the Court. In addition, Plaintiffs may request awards in connection with

their representation of the Class pursuant to 15 U.S.C. §78u-4(a)(4). Lead Counsel reserves the right

to make additional applications for fees and expenses incurred.

         6.2    Any fees and expenses, as awarded by the Court, shall be paid to Lead Counsel from

the Settlement Fund, as ordered, immediately after the Court executes the Judgment and an order

awarding such fees and expenses, notwithstanding the existence of any timely filed objections

thereto or to the Settlement, or potential for appeal therefrom, or collateral attack on the Settlement

or any part thereof. Lead Counsel may thereafter allocate the attorneys’ fees among Plaintiffs’


                                                  - 28 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 30 of 60

                                                                              EXECUTION COPY


Counsel in a manner in which it in good faith believes reflects the contributions of such counsel to

the initiation, prosecution, and resolution of the Litigation.
       6.3     In the event that the Effective Date does not occur, or the Judgment or the order

making the Fee and Expense Award is reversed or modified, or this Stipulation is canceled or

terminated for any other reason, and such reversal, modification, cancellation or termination

becomes Final and not subject to review, and in the event that the Fee and Expense Award has been

paid, then Lead Counsel, including its partners, and such other Plaintiffs’ Counsel, including their

law firms, partners, and/or shareholders who received any portion of the Fee and Expense Award

shall, within ten (10) business days from receiving notice from VEREIT’s Counsel, Grant

Thornton’s Counsel, AR Capital Parties’ Counsel, or Block’s Counsel, or from a court of appropriate

jurisdiction, refund to the Settlement Fund all such fees and expenses previously paid to them from

the Settlement Fund, in an amount consistent with such reversal, modification, cancellation or

termination, and such fees and expenses shall be distributed from the Settlement Fund in accordance

with ¶7.4. Any refunds required pursuant to this ¶6.3 shall be the several obligation of Plaintiffs’

Counsel, including their law firms, partners, and/or shareholders, to make appropriate refunds or

repayments to the Settlement Fund. Each such Plaintiffs’ Counsel receiving an award of fees and

expenses or Plaintiff receiving an award pursuant to 15 U.S.C. §78u-4(a)(4), as a condition of

receiving such fees, expenses or award on behalf of itself and each partner and/or shareholder of it,

agrees that (a) such Person and its partners, shareholders, and/or members are subject to the

jurisdiction of the Court for the purpose of enforcing the provisions of this paragraph, and (b) are

severally liable for the full amount of any fees, expenses and/or costs paid to them from the

Settlement Fund together with the interest earned thereon. Without limitation, Plaintiffs’ Counsel

and Plaintiffs and their partners, shareholders, and/or members agree that the Court may, upon

application of Defendants and notice to Plaintiffs’ Counsel, summarily issue orders, including, but
                                               - 29 -
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 31 of 60

                                                                                  EXECUTION COPY


not limited to, judgments and attachment orders, and may make appropriate findings of or sanctions

for contempt, should such law firms or any of its partners, shareholders, or members fail to timely

repay fees, interest and expenses pursuant to this paragraph.

        6.4     The procedure for and the allowance or disallowance by the Court of any applications

by any Plaintiffs’ Counsel for attorneys’ fees and expenses to be paid out of the Settlement Fund is

not part of the Settlement set forth in this Stipulation, and is to be considered by the Court separately

from the Court’s consideration of the fairness, reasonableness, and adequacy of the Settlement set

forth in this Stipulation, and shall have no effect on the terms of the Stipulation or on the validity or

enforceability of this Settlement. The approval of the Settlement, and it becoming Final, shall not be

contingent on the award of attorneys’ fees and expenses, any award to Plaintiffs, Lead Counsel, or

Plaintiffs’ Counsel, nor any appeals from such awards. Any order or proceeding relating to the Fee

and Expense Application, or any appeal from any order relating thereto or reversal or modification

thereof, shall not operate to terminate or cancel this Stipulation, or affect or delay the finality of the

Judgment approving this Stipulation and the Settlement of the Litigation set forth therein.

        6.5     Any fees and/or expenses awarded by the Court shall be paid solely from the

Settlement Fund. With the sole exception of Defendants’ obligation to pay or cause the Settlement

Amount to be paid into the Escrow Account as provided for in ¶2.2, the Released Persons shall have

no responsibility for, and no liability whatsoever with respect to, any payment of attorneys’ fees

and/or expenses (including Taxes) to Plaintiffs’ Counsel, or any other counsel or Person who

receives payment from the Net Settlement Fund.
        6.6     The Released Persons shall have no responsibility for, and no liability whatsoever

with respect to, the allocation among Plaintiffs’ Counsel and/or any other Person who may assert

some claim thereto, of any Fee and Expense Award that the Court may make in the Litigation.

        6.7     The Released Persons shall have no responsibility for, and no liability whatsoever

with respect to, any attorneys’ fees, costs, or expenses (including Taxes) incurred by or on behalf of

any Class Member, whether or not paid from the Escrow Account.
                                                  - 30 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 32 of 60

                                                                                EXECUTION COPY


       7.      Conditions of Settlement, Effect of Disapproval, Cancellation, or
               Termination
       7.1     The Effective Date of the Settlement shall be conditioned on the occurrence of all of
the following events:

               (a)      the Court has entered the Preliminary Approval Order directing notice to the

Class, as required by ¶3.1 hereof;

               (b)      the Settlement Amount has been deposited into the Escrow Account;

               (c)      the Court has entered the Judgment, or a judgment substantially in the form of

Exhibit B attached hereto;
               (d)      the Judgment has become Final, as defined in ¶1.17 hereof; and

               (e)      the Court has granted final approval of the Derivative Settlement.

       7.2     Upon the Effective Date, any and all remaining interest or right of the Defendants in

or to the Settlement Fund, if any, shall be absolutely and forever extinguished. If the conditions

specified in ¶7.1 hereof are not met, then the Settlement shall be canceled and terminated subject to

¶¶7.4, 7.5 and 7.6 hereof unless Lead Counsel and counsel for the Defendants mutually agree in

writing to proceed with the Settlement.
       7.3     Each of Lead Plaintiff and Defendants shall have the right to terminate the Settlement

and this Stipulation by providing written notice of their election to do so (“Termination Notice”) to

all other parties hereto within thirty (30) calendar days of: (a) the Court’s refusal to enter the

Preliminary Approval Order; (b) the Court’s refusal to approve the Settlement; (c) the Court’s

refusal to enter the Judgment; (d) the date upon which the Judgment is reversed or vacated or altered

following any appeal taken therefrom, or is successfully collaterally attacked; (e) the Court’s refusal

to grant final approval of the Derivative Settlement; or (f) the failure of the Effective Date to occur

for any reason. Only VEREIT possesses the right to terminate the Settlement in the event that valid

requests for exclusion from the Class exceed the criteria set forth in the Supplemental Agreement.

For avoidance of doubt, no order of the Court or modification or reversal on appeal of any order of
                                              - 31 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 33 of 60

                                                                                EXECUTION COPY


the Court concerning the Plan of Allocation or the amount of any attorney’s fees, expenses, and

interest awarded by the Court to Lead Counsel or costs and expenses to Plaintiffs shall operate to

terminate or cancel this Stipulation or constitute grounds for cancellation or termination of the

Stipulation.

       7.4     Unless otherwise ordered by the Court, in the event this Stipulation is not approved or

this Stipulation or the Settlement is terminated, or canceled, or the Effective Date otherwise fails to

occur for any reason, including, without limitation, in the event the Judgment is reversed or vacated

or altered following any appeal taken therefrom, within ten (10) business days after written

notification of such event is sent by VEREIT’s Counsel, Grant Thornton’s Counsel, AR Capital

Parties’ Counsel, Block’s Counsel, or Lead Counsel to the Escrow Agent, the Settlement Fund, less

Taxes, Tax Expenses and Notice and Administration Expenses which have either been disbursed

pursuant to ¶¶2.12 and/or 2.14 hereof, or are chargeable to the Settlement Fund pursuant to ¶¶2.12

and/or 2.14 hereof, shall be distributed by the Escrow Agent as follows: 4.7805% to Grant Thornton;

18.832% to be distributed pursuant to joint instructions by VEREIT and the AR Capital Parties to be

issued consistent with a separate agreement reached between VEREIT and the AR Capital Parties;

0.4905% to Block; 0.729% to be distributed pursuant to joint instructions by VEREIT and Block to

be issued consistent with a separate agreement reached between VEREIT and Block; and the

remainder distributed to VEREIT. Such distributions shall be made pursuant to written instructions

from (i) Grant Thornton’s Counsel as to the portion of the Settlement Fund to be distributed to Grant

Thornton, (ii) a joint letter executed by VEREIT’s Counsel and the AR Capital Parties’ Counsel for

the 18.832% portion of the Settlement Fund, (iii) Block’s Counsel as to the portion of the Settlement

Fund to be distributed to Block, (iv) a joint letter executed by VEREIT’s Counsel and Block’s

Counsel for the 0.729% portion of the Settlement Fund, and (v) VEREIT’s Counsel as to all other

                                                - 32 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 34 of 60

                                                                                  EXECUTION COPY


portions of the Settlement Fund. The Escrow Agent or its designee shall apply for any tax refund

owed on the Settlement Amount and pay the proceeds, after deduction of any fees or expenses

incurred in connection with such application(s) for refund to the same Persons in the same manner as

the Settlement Fund described in this ¶7.4. Such payments shall be pursuant to written instructions

from (i) Grant Thornton’s Counsel as to the portion of the Settlement Fund to be distributed to Grant

Thornton, (ii) a joint letter executed by VEREIT’s Counsel and the AR Capital Parties’ Counsel for

the 18.832% portion of the Settlement Fund, (iii) Block’s Counsel as to the portion of the Settlement

Fund to be distributed to Block, (iv) a joint letter executed by VEREIT’s Counsel and Block’s

Counsel for the 0.729% portion of the Settlement Fund, and (v) VEREIT’s Counsel as to all other

portions of the Settlement Fund.

        7.5     In the event that this Stipulation is not approved or this Stipulation or the Settlement

is terminated, canceled, or the Effective Date otherwise fails to occur for any reason, the Settling

Parties shall be restored to their respective positions in the Litigation as of August 21, 2019. In such

event, the terms and provisions of the Stipulation, with the exception of ¶¶1.1-1.42, 2.12-2.14, 2.16-

2.17, 6.3-6.4, 7.4-7.6, and 9.6 hereof, shall have no further force and effect with respect to the

Settling Parties and shall not be used in this Litigation or in any other proceeding for any purpose,

and any judgment or order entered by the Court in accordance with the terms of this Stipulation shall
be treated as vacated, nunc pro tunc. No order of the Court or modification or reversal on appeal of

any order of the Court concerning the Plan of Allocation or any Fee and Expense Award shall

operate to terminate or cancel this Stipulation or constitute grounds for cancellation or termination of

this Stipulation.

        7.6     If the Effective Date does not occur, or if this Stipulation is terminated pursuant to its

terms, neither Plaintiffs nor Plaintiffs’ Counsel shall have any obligation to repay any amounts

disbursed pursuant to ¶¶2.12 or 2.14. In addition, any amounts already incurred pursuant to ¶¶2.12

or 2.14 hereof at the time of such termination or cancellation but which have not been paid, shall be

                                                 - 33 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 35 of 60

                                                                                EXECUTION COPY


paid by the Escrow Agent in accordance with the terms of this Stipulation prior to the balance being

refunded in accordance with ¶¶2.16 and 7.4 hereof.

       8.      No Admission of Wrongdoing
       8.1     Neither the Settlement, this Stipulation (whether or not consummated), including the

Exhibits hereto and the Plan of Allocation contained therein (or any other plan of allocation that may

be approved by the Court), the negotiations leading to the execution of this Stipulation and the

Settlement, nor any proceedings taken pursuant to or in connection with this Stipulation, and/or

approval of the Settlement (including any arguments proffered in connection therewith):

               (a)     shall be offered or received against any Defendant as evidence of or construed

as or deemed to be evidence of any presumption, concession, or admission by any Defendant of the

truth of any allegations by Plaintiffs or any Member of the Class or the validity of any claim that has

been or could have been asserted in the Litigation, or the deficiency of any defense that has been or

could have been asserted in the Litigation or in any other litigation, including, but not limited to,

litigation of the Released Claims, or of any liability, negligence, fault, or wrongdoing of any kind of

any of the Defendants;

               (b)     shall be referred to for any other reason as against any of the Defendants, in

any civil, criminal, or administrative action or proceeding, other than in such proceedings as may be

necessary to effectuate the provisions of this Stipulation;

               (c)     shall be offered or received against any Defendant as evidence of a

presumption, concession, or admission of any fault, misrepresentations, or omission with respect to

any statement or written document approved or made by any Defendant, or against Plaintiffs or any

Member of the Class as evidence of any infirmity in the claims of Plaintiffs and the Class;

               (d)     shall be offered or received against any Defendant as evidence of a

presumption, concession, or admission of any liability, negligence, fault, or wrongdoing, or in any

way referred to for any other reason as against any of the parties to this Stipulation, in any other

civil, criminal, or administrative action or proceeding; provided, however, that if this Stipulation is


                                                - 34 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 36 of 60

                                                                                 EXECUTION COPY


approved by the Court, Defendants and their Related Parties may refer to it to effectuate the release

granted them hereunder; or

                (e)     shall be construed against Defendants, Plaintiffs, or the Class as evidence of a

presumption, concession, or admission that the consideration to be given hereunder represents the

amount which could be or would have been recovered after trial or in any proceeding other than this

Settlement.

        9.      Miscellaneous Provisions
        9.1     The Settling Parties: (a) acknowledge that it is their intent to consummate this

agreement; and (b) agree to cooperate to the extent reasonably necessary to effectuate and implement

all terms and conditions of this Stipulation and to exercise their best efforts to accomplish the

foregoing terms and conditions of this Stipulation.

        9.2     The Settling Parties intend this Settlement to be a final and complete resolution of all

disputes between the Class and the Defendants with respect to the Litigation. The Settlement shall

not be deemed an admission by any Settling Party as to the merits of any claim or defense. The

Judgment will contain a finding that, during the course of the Litigation, the Settling Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure

11. The Settling Parties agree that the Settlement Amount and the other terms of the Settlement

were negotiated in good faith by the Settling Parties, and reflect a settlement that was reached

voluntarily after consultation with competent legal counsel. The Settling Parties reserve their right

to rebut, in a manner that such party determines to be appropriate, any contention made in any public

forum regarding the Litigation, including that the Litigation was brought or defended in bad faith or

without a reasonable basis.

        9.3     Defendants and/or the Released Persons may file this Stipulation and/or the Judgment

from this action in any other action that may be brought against them in order to support a defense or

counterclaim based on principles of res judicata, collateral estoppel, release, statute of limitations,

statute of repose, good faith settlement, judgment bar or reduction, or any theory of claim preclusion

or issue preclusion or similar defense or counterclaim, or to effectuate any liability protection under
                                                 - 35 -
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 37 of 60

                                                                              EXECUTION COPY


any applicable insurance policy. The Settling Parties may file this Stipulation and/or the Judgment

in any action that may be brought to enforce the terms of this Stipulation and/or the Judgment. All

Settling Parties submit to the jurisdiction of the Court for purposes of implementing and enforcing

the Settlement.

        9.4    All agreements made and orders entered during the course of the Litigation relating to

the confidentiality of information shall survive this Stipulation.

        9.5    All of the Exhibits to this Stipulation are material and integral parts hereof and are

fully incorporated herein by this reference.

        9.6    This Stipulation, along with its Exhibits, may be amended or modified only by a

written instrument signed by or on behalf of all Settling Parties or their respective successors-in-

interest.
        9.7    Other than the Supplemental Agreement, this Stipulation and the Exhibits attached

hereto constitute the entire agreement between Lead Plaintiff, on the one hand, and Defendants, on

the other hand, as to the subject matter hereof and supersede any prior or contemporaneous written

or oral agreements or understandings between the Lead Plaintiff, on the one hand, and Defendants,

on the other hand. No representations, warranties, or inducements have been made between the

Lead Plaintiff, on the one hand, and Defendants on the other hand, concerning this Stipulation or its

Exhibits, other than the representations, warranties, and covenants contained and memorialized in

such documents. For the avoidance of doubt, this Stipulation does not modify the terms or

conditions of any agreements between or among Defendants, including but not limited to the

Supplementary Agreements as defined in the stipulation submitted to the Court contemporaneously

herewith in connection with the Derivative Settlement.

        9.8    Except as provided herein, or otherwise agreed to in writing by the parties hereto,

each party shall bear his, her, or its own fees and costs.



                                                - 36 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 38 of 60

                                                                                 EXECUTION COPY


        9.9     Lead Counsel, on behalf of the Class, is expressly authorized by Lead Plaintiff to take

all appropriate action required or permitted to be taken by the Class pursuant to this Stipulation to

effectuate its terms and also is expressly authorized to enter into any modifications or amendments to

this Stipulation on behalf of the Class which it deems appropriate.

        9.10    Each counsel or other Person executing this Stipulation, its Exhibits, or any related

Settlement document, on behalf of any party hereto hereby warrants that such Person has the full

authority to do so, and that they have the authority to take appropriate action required or permitted to

be taken pursuant to the Stipulation to effectuate its terms, without requiring additional consent,

approval, or authorization of any other Person, board, entity, tribunal, or other regulatory or

governmental authority.

        9.11    This Stipulation may be executed in one or more counterparts. All executed

counterparts and each of them shall be deemed to be one and the same instrument. A complete set of

executed counterparts shall be filed with the Court. Signatures sent by facsimile or pdf’d via e-mail

shall be deemed originals.

        9.12    All notices, requests, demands, claims, and other communications hereunder shall be

in writing and shall be deemed duly given (i) when delivered personally to the recipient, (ii) one (1)

business day after being sent to the recipient by UPS overnight courier service (charges prepaid), or

(iii) seven (7) business days after being mailed to the recipient by certified or registered mail, return

receipt requested and postage prepaid, and addressed to the intended recipient as set forth below:
        If to Plaintiffs or to Lead Counsel:

         ROBBINS GELLER RUDMAN
           & DOWD LLP
         DEBRA J. WYMAN
         655 West Broadway, Suite 1900
         San Diego, CA 92101




                                                 - 37 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 39 of 60

                                                                               EXECUTION COPY


       If to VEREIT or to VEREIT’s Counsel:

         MILBANK LLP
         JED M. SCHWARTZ
         55 Hudson Yards
         New York, NY 10001


       If to Grant Thornton’s Counsel:

         SIDLEY AUSTIN LLP
         BRUCE R. BRAUN
         One South Dearborn
         Chicago, IL 60603
         bbraun@sidley.com

       If to AR Capital Parties’ Counsel:

         PAUL, WEISS, RIFKIND,
           WHARTON & GARRISON LLP
         AUDRA J. SOLOWAY
         1285 Avenue of the Americas
         New York, NY 10019

         KELLOGG, HANSEN, TODD,
          FIGEL & FREDERICK, P.L.L.C.
         REID M. FIGEL
         1615 M Street, NW, Suite 400
         Washington, DC 20036

       If to Block’s Counsel:

       STEPTOE & JOHNSON LLP
       MICHAEL C. MILLER
       1114 Avenue of the Americas
       New York, NY 10036

       9.13    This Stipulation shall be binding upon, and inure to the benefit of, the successors and

assigns of the Settling Parties.

       9.14    The Court shall retain jurisdiction with respect to implementation and enforcement of

the terms of this Stipulation, and all Settling Parties submit to the jurisdiction of the Court for


                                               - 38 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 40 of 60

                                                                                EXECUTION COPY


purposes of implementing and enforcing the Settlement embodied in this Stipulation and matters

related to the Settlement.

        9.15    The waiver by one Settling Party of any breach of this Stipulation by any other party

shall not be deemed a waiver by any other Settling Party or a waiver of any other prior or subsequent

breach of this Stipulation.

        9.16   Pending approval of the Court of this Stipulation and its Exhibits, all non-settlement-

related proceedings in this Litigation shall be stayed and all Members of the Class shall be barred

and enjoined from prosecuting any of the Released Claims against any of the Released Persons.

        9.17    This Stipulation and its Exhibits shall be considered to have been negotiated,

executed and delivered, and to be wholly performed, in the State of New York and the rights and

obligations of the parties to the Stipulation shall be construed and enforced in accordance with, and

governed by, the internal, substantive laws of New York without giving effect to its choice-of-law

principles, except to the extent that federal law requires that federal law govern.

        9.18    The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

        9.19   This Stipulation shall not be construed more strictly against one party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Settling Parties, it being recognized that it is the result of arm’s-length negotiations between the

Settling Parties and the Settling Parties have contributed substantially and materially to the

preparation of this Stipulation.

        9.20   Nothing in the Stipulation, or the negotiations relating thereto, is intended to or shall

be deemed to constitute a waiver of any applicable privilege or immunity, including, without

limitation, attorney-client privilege, joint defense privilege, or work product protection.

                                                 - 39 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 41 of 60

                                                                              EXECUTION COPY


       9.21    Unless otherwise provided, the Settling Parties may agree to reasonable extensions of

time to carry out any of the provisions of this Stipulation without further order of the Court.

       IN WITNESS WHEREOF, the parties hereto have caused the Stipulation to be executed, by

their duly authorized attorneys, dated September 30, 2019.




                                               - 40 -
Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 42 of 60

                                                            EXECUTION COPY


                              ROBBINS GELLER RUDMAN
                                &DOWDLLP
                              DARREN J. ROBBINS
                              MICHAEL J. DOWD
                              JONAH H. GOLDSTEIN
                              DEBRA J. WYMAN
                              JESSICA T. SHINNEFIELD


                                       vl -- -DEBRA J. WYMAN

                             655 West Broadway, Suite 1900
                             San Diego, CA 92101-8498
                             Telephone: 619/231-1058
                             619/231-7423 (fax)
                             darrenr@rgrdlaw.com
                             miked@rgrdlaw.com
                             jonahg@rgrdlaw.com
                             debraw@rgrdlaw.com
                             jshinnefield@rgrdlaw.com

                             ROBBINS GELLER RUDMAN
                               &DOWDLLP
                             SAMUEL H. RUDMAN
                             ROBERT M. ROTHMAN
                             58 South Service Road, Suite 200
                             Melville, NY 11747
                             Telephone: 631/367-7100
                             631/367-1173 (fax)
                             srudman@rgrdlaw.com
                             rrothman@rgrdlaw.com

                             Lead Counsel for Lead Plaintiff and the Class

                             MILBANKLLP
                             SCOTT A. EDELMAN
                             ANTONIA M. APPS
                             JED M. SCHWARTZ
                             JONATHAN OHRING



                                       ~M~
                              - 41 -
     Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 43 of 60

                                                                       EXECUTION COPY



                                          55 Hudson Yards
                                          New York, NY 10001-2163
                                          Telephone: 212/530-5000

                                          MILBANKLLP
                                          JERRY L. MARKS
                                          2029 Century Park East
                                          33rd Floor
                                          Los Angeles, CA US 90067-3019

                                          Attorneys for Defendants American Realty Capital
                                          Properties, Inc. (n/k/a VEREIT, Inc.) and ARC
                                          Properties Operating Partnership, L.P. (n/k/a
                                          VEREIT Operating Partnership, L.P.)

MORRIS, MANNING & MARTIN, LLP               KELLOGG, HANSEN, TODD, FIGEL &
JOHN P. MacNAUGHTON                          FREDERICK, P.L.L.C.
                                            REID M. FIGEL
                                            REBECCA A. BEYNON
                                            ANDREW E. GOLDSMITH
                                            BRADLEY E. OPPENHEIMER



      JOHN P. MacNAUGHTON                                   REID M. FIGEL

1600 Atlanta Financial Center               1615 M Street, NW, Suite 400
3343 Peachtree Road, NE                     Washington, DC 20036
Atlanta, GA 30326                           Telephone: 202/326-7900
Telephone: 404/504-7689

BECKER, GLYNN, MUFFL Y,
CHASSIN & ROSINSKI LLP
299 Park Avenue
New York, NY 10171
Telephone: 212/888-3033

Attorneys for Defendant Scott P. Sealy,     Attorneys for Defendants AR Capital, LLC, ARC
Sr.                                         Properties Advisors, LLC, Edward M. Weil, Peter
                                            M. Budko, Brian D. Jones, William M. Kahane,
                                            and Scott J. Bowman




                                          - 42 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 44 of 60


                                                                       EXECUTION COPY



                                          55 Hudson Yards
                                          New York, NY 10001-2163
                                          Telephone: 212/530-5000

                                          MILBANKLLP
                                          JERRY L. MARKS
                                          2029 Century Park East
                                          33rd Floor
                                          Los Angeles, CA US 90067-3019

                                          Attorneys for Defendants American Realty Capital
                                          Properties, Inc. (n/k/a VEREIT, Inc.) and ARC
                                          Properties Operating Partnership, L.P. (n/k/a
                                          VEREIT Operating Partnership, L.P.)

MORRIS, MANNING & MARTIN, LLP               KELLOGG, HANSEN, TODD, FIGEL &
JOHN P. MacNAUGHTON                          FREDERICK, P.L.L.C.
                                            REID M. FIGEL
                                            REBECCA A. BEYNON
                                            ANDREW E. GOLDSMITH
                                            BRADLEY E. OPPENHEIMER



      JOHN P. MacNAUGHTON                     ~M.FIGEL

1600 Atlanta Financial Center               1615 M Street, NW, Suite 400
3343 Peachtree Road, NE                     Washington, DC 20036
Atlanta, GA 30326                           Telephone: 202/326-7900
Telephone: 404/504-7689

BECKER, GLYNN, MUFFLY,
CHASSIN & HOSINSKI LLP
299 Park A venue
NewYork,NY 10171
Telephone: 212/888-3033

Attorneys for Defendant Scott P. Sealy,     Attorneys for Defendants AR Capital, LLC, ARC
Sr.                                         Properties Advisors, LLC, Edward M. Weil, Peter
                                            M. Budko, Brian D. Jones, William M. Kahane,
                                            and Scott J. Bowman




                                          - 42-
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 45 of 60

                                                                      EXECUTION COPY


 SHEARMAN & STERLING LLP                     STEPTOE & JOHNSON LLP
 ADAMS. HAKKI                                MICHAEL C. MILLER
 DANIEL C. LEWIS                             MICHAEL G. SCAVELLI
 H. MIRIAM FARBER


  11J,C.L ))ANIEL C. LEWIS
                           1:n.
                                                        MICHAEL C. MILLER
599 Lexington Avenue                        1114 A venue of the Americas
New York, NY 10022                          New York, NY 10036
Telephone: 212/848-4000                     Telephone: 212/506-3900

Attorneys for Third-Party Underwriter       Attorneys for Defendant Brian S. Block
Defendants

WEIL, GOTSHAL & MANGES LLP                  KIRKLAND & ELLIS LLP
CHRISTOPHER L. GARCIA                       JAMES P. GILLESPIE
RICHARD W. SLACK                            BETH MUELLER
EVERT J. CHRISTENSEN, JR.
ADAM BOOKMAN
RAQUEL KELLERT



      CHRISTOPHER L. GARCIA                             JAMES P. GILLESPIE

767 Fifth Avenue                            1301 Pennsylvania Avenue, NW
New York, NY 10153                          Washington, DC 20004
Telephone: 212/310-8000                     Telephone: 202/389-5000
Attorneys for Defendants Thomas A.          Attorneys for Defendant David S. Kay
Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and
William G. Stanley

ZUCKERMAN SPAEDER LLP                       PETRILLO KLEIN & BOXER LLP
ADAM L. FOTIADES                            GUY PETRILLO
                                            DANIEL Z. GOLDMAN



        ADAM L. FOTIADES                                   GUY PETRILLO

1800 M Street, NW, Suite 1000               655 Third Avenue, 22nd Floor
Washington, DC 2003 6                       NewYork,NY 10017
Telephone: 202/778-1800                     Telephone: 212/370-0330

                                          - 43 -
     Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 46 of 60

                                                                      EXECUTION COPY


SHEARMAN & STERLING LLP                     STEPTOE & JOHNSON LLP
ADAM S. HAKKI                               MICHAEL C. MILLER
DANIEL C. LEWIS                             MICHAEL G. SCAVELLI
H. MIRIAM FARBER




          DANIEL C. LEWIS                               MICHAEL C. MILLER
599 Lexington Avenue                        1114 A venue of the Americas
New York, NY 10022                          New York, NY 10036
Telephone: 212/848-4000                     Telephone: 212/506-3900

Attorneys for Third-Party Underwriter       Attorneys for Defendant Brian S. Block
Defendants

WEIL, GOTSHAL & MANGES LLP                  KIRKLAND & ELLIS LLP
CHRISTOPHER L. GARCIA                       JAMES P. GILLESPIE
RICHARD W. SLACK                            BETH MUELLER
EVERT J. CHRISTENSEN, JR.
ADAM BOOKMAN
RAQUEL KELLERT



     CHRISTOPHER L. GARCIA                              JAMES P. GILLESPIE

767 Fifth Avenue                            1301 Pennsylvania Avenue, NW
New York, NY 10153                          Washington, DC 20004
Telephone: 212/310-8000                     Telephone: 202/389-5000
Attorneys for Defendants Thomas A.          Attorneys for Defendant David S. Kay
Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and
William G. Stanley




                                          - 43 -
     Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 47 of 60

                                                                      EXECUTION COPY


SHEARMAN & STERLING LLP                     STEPTOE & JOHNSON LLP
ADAM S. HAKKI                               MICHAEL C. MILLER
DANIEL C. LEWIS                             MICHAEL G. SCAVELLI
H. MIRIAM FARBER



          DANIEL C. LEWIS                               MICHAEL C. MILLER
599 Lexington Avenue                        1114 A venue of the Americas
New York, NY 10022                          New York, NY 10036
Telephone: 212/848-4000                     Telephone: 212/506-3900

Attorneys for Third-Party Underwriter       Attorneys for Defendant Brian S. Block
Defendants

WEIL, GOTSHAL & MANGES LLP                  KIRKLAND & ELLIS LLP
CHRISTOPHER L. GARCIA                       JAMES P. GILLESPIE
RICHARD W. SLACK                            BETH MUELLER
EVERT J. CHRISTENSEN, JR.
ADAM BOOKMAN
RAQUEL KELLERT


      fkr::
     CHRISTOPHER L. GARCIA                              JAMES P. GILLESPIE

767 Fifth Avenue                            1301 Pennsylvania Avenue, NW
New York, NY 10153                          Washington, DC 20004
Telephone: 212/310-8000                     Telephone: 202/389-5000
Attorneys for Defendants Thomas A.          Attorneys for Defendant David S. Kay
Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and
William G. Stanley

ZUCKERMANSPAEDERLLP                         PETRILLO KLEIN & BOXER LLP
ADAM L. FOTIADES                            GUY PETRILLO
                                            DANIEL Z. GOLDMAN



        ADAM L. FOTIADES                                   GUY PETRILLO

1800 M Street, NW, Suite 1000               655 Third A venue, 22nd Floor
Washington, DC 20036                        New York, NY 10017
Telephone: 202/778-1800                     Telephone: 212/370-0330

                                          - 43 -
  Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 48 of 60



                                                                      EXECUTION COPY


SHEARMAN & STERLING LLP                      STEPTOE & JOHNSON LLP
ADAMS. HAKKI                                 MICHAEL C. MILLER
DANIEL C. LEWIS                              MICHAEL G. SCAVELLI
H. MIRIAM FARB ER



          DANIEL C. LEWIS                               MICHAEL C. MILLER
599 Lexington Avenue                        l 114·Avenue of the Americas
New York, NY I 0022                         New York, NY 10036
Telephone: 212/848-4000                     Telephone: 212/506-3900

Attorneys for Third-Party Underwriter       Attorneys for Defendant Brian S. Block
Defendants

WEIL, GOTSHAL & MANGES LLP                  KIRKLAND & ELLIS LLP
CHRISTOPHER L. GARCIA                       JAMES P. GILLESPIE
RICHARD W. SLACK                            BETH MUELLER
EVERT J. CHRISTENSEN, JR.
ADAM BOOKMAN
RAQUEL KELLERT



     CHRISTOPHER L. GARCIA

767 Fifth Avenue                                . Pennsylvania Avenue, NW
New York, NY 10153                          Washington, DC 20004
Telephone: 212/310-8000                     Telephone: 202/389-5000
Attorneys for Defendants Thomas A.          Attorneys for Defendant David S. Kay
Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and
William G. Stanley

ZUCKERMAN SPAEDER LLP                       PETRILLO KLEIN & BOXER LLP
ADAM L. FOTJADES                            GUY PETRILLO
                                            DANIEL Z. GOLDMAN



         ADAM L. FOTJADES                                  GUY PETRILLO

1800 M Street, NW, Suite l 000              655 Third Avenue, 22nd Floor
Washington, DC 20036                        New York, NY 10017
Telephone: 202/778-1800                     Telephone: 212/3 70-0330

                                          - 43 -
  Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 49 of 60


                                                                      EXECUTION COPY

SHEARMAN & STERLING LLP                     STEPTOE &, JOHNSON LLP
ADAMS. HAKKI                                MICHAEL C. MILLER
DANIEL C. LEWIS                             MICHAEL G. SCA VELLI
H. MIRIAM FARBER



          DANIEL C. LEWJS                               MICHAEL C. MILLER
599 Lexington Avenue                        1114 Avenue of the Americas
New York, NY 10022                          New York, NY 10036
Telephone: 212/848-4000                     Telephone: 212/506-3900

Attorneys for Third-Party Underwriter       Attorneys for Defendant Brian S. Block
Defendants

WEIL, GOTSHAL & MANGES LLP                  KIRKLAND & ELLIS LLP
CHRISTOPHER L. GARCIA                       JAMES P. GILLESPIE
RICHARD W. SLACK                            BETH MUELLER
EVERT J. CHRISTENSEN, JR.
ADAM BOOKMAN
RAQUEL KELLERT



     CHRISTOPHER L. GARCIA                              JAMES P. GILLESPIE

767 Fifth Avenue                            1301 Pennsylvania Avenue, NW
New York, NY 10153                          Washington, DC 20004
Telephone: 212/310-8000                     Telephone: 202/389-5000
Attorneys for Defendants Thomas A.          Attorneys for Defendant David S. Kay
Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and
William G. Stanley

ZUCKERMANSPAEDERLLP                         PETRILLO KLEIN & BOXER LLP
ADAM L. FOTIADES                            GUY PETRILLO
                                            DANIEL Z. GOLDMAN



                                                           GUY PETRILLO

1800 M Street, NW, Suite 1000               655 Third Avenue, 22nd Floor
Washington, DC 20036                        New York, NY 10017
Telephone: 202/778-1800                     Telephone: 212/370-0330

                                          - 43 -
       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 50 of 60

                                                                      EXECUTION COPY

SHEARMAN & STERLING LLP                     STEPTOE & JOHNSON LLP
ADAM S. HAKKI                               MICHAEL C. MILLER
DANIEL C. LEWIS                             MICHAEL G. SCA VELLI
H. MIRIAM FARBER



          DANIEL C. LEWIS                               MICHAEL C. MILLER
599 Lexington Avenue                        1114 Avenue of the Americas
New York, NY 10022                          New York, NY 10036
Telephone: 212/848-4000                     Telephone: 212/506-3900

Attorneys for Third-Party Underwriter       Attorneys for Defendant Brian S. Block
Defendants

WEIL, GOTSHAL & MANGES LLP                  KIRKLAND & ELLIS LLP
CHRISTOPHER L. GARCIA                       JAMES P. GILLESPIE                         I
                                                                                       I
RICHARD W. SLACK                            BETH MUELLER
EVERT J. CHRISTENSEN, JR.
ADAM BOOKMAN
RAQUEL KELLERT



     CHRISTOPHER L. GARCIA                              JAMES P. GILLESPIE

767 Fifth Avenue                            1301 Pennsylvania Avenue, NW
New York, NY 10153                          Washington, DC 20004
Telephone: 212/310-8000                     Telephone: 202/389-5000
Attorneys for Defendants Thomas A.          Attorneys for Defendant David S. Kay
Andruskevich, Bruce D. Frank, Leslie D.
Michelson, Edward G. Rendell and
William G. Stanley

ZUCKERMAN SPAEDER LLP                       PETRILLO KLEIN & BOXER LLP
ADAM L. FOTIADES                            GUY PETRILLO
                                            DANIEL Z. GOLDMAN



         ADAM L. FOTIADES                     '            GUY PETRILLO

1800 M Street, NW, Suite 1000               655 Third Avenue, 22nd Floor
Washington, DC 20036                        New York, NY 10017
Telephone: 202/778-1800                     Telephone: 212/370-0330

                                          - 43 -
     Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 51 of 60

                                                                      EXECUTION COPY



Daniel P. Moylan
100 East Pratt Street, Suite 2440
Baltimore, MD 21202-1031
Telephone: 410/332-0444

Attorneys for Defendant Lisa P.             Attorneys for Defendant Lisa Beeson
Mc Alister

WINGET, SPADAFORA                           PAUL, WEISS, RIFKIND, WHARTON
 & SCHWARTZBERG LLP                          & GARRISON LLP
LUIGI SPADAFORA                             THEODORE V. WELLS, JR.
MATTHEW TRACY                               DANIEL J. KRAMER
                                            LORIN L. REISNER
                                            AUDRAJ. SOLOWAY
                                            CHRISTOPHER L. FILBURN



          MATTHEW TRACY                              CHRISTOPHER L. FILBURN
45 Broadway, 19th Floor                     1285 Avenue of the Americas
New York, NY 10003                          New York, NY 10019
Telephone: 212/221-6900                     Telephone: 212/373-3000
Attorneys for Defendant Realty Capital      Attorneys for Defendant Nicholas S. Schorsch
Securities, LLC

SIDLEY AUSTIN LLP
BRUCE R. BRAUN
MELANIE E. WALKER
KENDRA L. STEAD


          BRUCE R. BRAUN
One South Dearborn
Chicago, IL 60603
Telephone: 312/853-7000

SIDLEY AUSTIN LLP
GARYF. BENDINGER
787 Seventh Avenue
New York, NY 10019
Telephone: 212/839-5300
Attorneys for Defendant Grant Thornton,
LLP

                                          - 44-
     Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 52 of 60

                                                                      EXECUTION COPY


Daniel P. Moylan
100 East Pratt Street, Suite 2440
Baltimore, MD 21202-10:31
Telephone: 410/332w0444
Attorneys for Defendant Lisa P.             Attorneys for Defendant Lisa Beeson
McAlister

WINGET, SPADAFORA                           PAUL, WEISS, RIFKIND, WHARTON
 & SCHWARTZBERO LLP                          &. GARRISON LLP
LUIGI SPADAFORA                             THEODORE V. WELLS, JR.
MATTHEW TRACY                               DANIEL 1. KRAMER
                                            LORIN L. REISNER
                                            AUDRA J. SOLOWAY
                                            CHRISTOPHER L. FILBURN



          MATTHEW TRACY                              CHRISTOPHER L. FILBURN
45 Broadway, 19th Floor                     1285 Avenue of the Americas
New York, NY 10003                          New York, NY 10019
Telephone: 212/221-6900                     Telephone: 212/373-3000
Attorneys for Defendant Realty Capital      Attorneys for Defendant Nicholas S. Schorsch
Securitiea. LLC

SIDLEY AUSTIN LLP
BRUC:E il, BRAUN
MELANIE E. WALKER
KENDRA L. STEAD


         BRUCE R. BRAUN
One South Dearborn
Chicaso, a 60603
Telephone: 312/853-7000
SIDLEY AUSTIN LLP
OARY F. BENDING'ER
787 Seventh Avenue
New York, NY 10019
Telephone: 212/SJ9-5300
Attorneys for Defendant Grant Thornton,
LLP

                                          • 44 •
    Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 53 of 60

                                                                       EXECUTION COPY



Daniel P. Moylan
100 East Pratt Street, Suite 2440
Baltimore, MD 21202- 1031
Telephone: 410/332-0444

Attorneys for Defendant Lisa P.              Attorneys for Defendant Lisa Beeson
McAlister

WINGET, SPADAFORA                            PAUL, WEISS, RIFKIND, WHARTON
 & SCHWARTZBERG LLP                           & GARRISON LLP
LUIGI SPADAFORA                              THEODORE V. WELLS, JR.
MATTHEW TRACY                                DANIEL J. KRAMER
                                             LORIN L. REISNER
                                             AUDRA J. SOLOWAY
                                             CHRISTOPHER L. FILBURN



         MATTHEW TRACY                               CHRISTOPHER L. FILBURN
45 Broadway, 19th Floor                     1285 Avenue of the Americas
New York, NY 10003                          New York, NY 10019
Telephone: 212/221-6900                     Telephone: 212/373-3000
Attorneys for Defendant Realty Capital      Attorneys for Defendant Nicholas S. Schorsch
Securities, LLC

SIDLEY AUSTIN LLP
BRUCE R. BRAUN
MELANIE E. WALKER
KENDRA L. STEAD

~e.           ~,Jlt.."<
          BRUCE R. BRAUN
One South Dearborn
Chicago, IL 60603
Telephone: 312/853-7000

SIDLEY AUSTIN LLP
GARYF. BENDINGER
787 Seventh A venue
New York, NY 10019
Telephone: 212/839-5300
Attorneys for Defendant Grant Thornton,
LLP

                                          - 44 -
      Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 54 of 60




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on September 30, 2019, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service

to the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                   s/ Debra J. Wyman
                                                   DEBRA J. WYMAN

                                                   ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                   655 West Broadway, Suite 1900
                                                   San Diego, CA 92101-8498
                                                   Telephone: 619/231-1058
                                                   619/231-7423 (fax)

                                                   E-mail: debraw@rgrdlaw.com
             Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 55 of 60
Mailing Information for a Case 1:15-mc-00040-AKH In re American Realty Capital Properties, Inc.
Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Jeffrey Simon Abraham
      jabraham@aftlaw.com

      Robin L. Alperstein
      ralperstein@beckerglynn.com,esteckhan@beckerglynn.com,hhill@beckerglynn.com

      Antonia Marie Apps
      aapps@milbank.com,ggreen@milbank.com,AutoDocketECF@milbank.com

      Adam M. Apton
      aapton@zlk.com

      Karim Basaria
      kbasaria@sidley.com

      Khristoph Becker
      kbecker@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

      Gary Frederick Bendinger
      gbendinger@sidley.com,nyefiling@sidley.com,gary-bendinger-4030@ecf.pacerpro.com

      Stanley D Bernstein
      bernstein@bernlieb.com,birkeland@bernlieb.com,ecf@bernlieb.com

      Rebecca A. Beynon
      rbeynon@kellogghansen.com

      Brian Roger Blais
      brian.blais@usdoj.gov,usanys.ecf@usdoj.gov,CaseView.ECF@usdoj.gov

      Jeffrey Craig Block
      jeff@blockesq.com,jason@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

      Kristen Leigh Bokhan
      kristen.bokhan@kirkland.com

      Adam Jerrod Bookman
      adam.bookman@weil.com,adam-bookman-4279@ecf.pacerpro.com

      Bruce Roger Braun
      bbraun@sidley.com,nyefiling@sidley.com,efilingnotice@sidley.com,catherine.stewart@sidley.com,kbasaria@sidley.com,ntygesso@sidley.com,nconrad@sidley.com,b
      braun-9612@ecf.pacerpro.com

      Kristina Anne Bunting
      kbunting@paulweiss.com,mao_fednational@paulweiss.com

      Jennifer Nunez Caringal
      jcaringal@rgrdlaw.com,SCaesar@rgrdlaw.com,5233378420@filings.docketbird.com,kmccormack@rgrdlaw.com,lmix@rgrdlaw.com

      Alexandra Rebecca Clark
      aclark@pkbllp.com

      Neil Harris Conrad
      nconrad@sidley.com,efilingnotice@sidley.com,neil-conrad-4222@ecf.pacerpro.com

      Patrick Joseph Coughlin
      patc@rgrdlaw.com,smiller@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jason Robert D'Agnenica
      jasondag@ssbny.com

      Glen DeValerio
      gdevalerio@bermandevalerio.com,bdentremont@bermandevalerio.com,ecf@bermandevalerio.com,bmccarthy@bermandevalerio.com

      Bruce Whitney Dona
      bruce.dona@ksfcounsel.com

      Michael Joseph Dowd
      miked@rgrdlaw.com,debg@rgrdlaw.com,e_file_sd@rgrdlaw.com,tome@rgrdlaw.com

      Daniel S. Drosman
      ddrosman@rgrdlaw.com,E_File_SD@rgrdlaw.com,tholindrake@rgrdlaw.com,5593753420@filings.docketbird.com

      H. Miriam Farber
      mfarber@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,miriam-farber-
      7421@ecf.pacerpro.com,manattyoffice@shearman.com
               Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 56 of 60
Meagan Alicia Farmer
mfarmer@gardylaw.com

Reid Mason Figel
rfigel@kellogghansen.com,fli@kellogghansen.com,cparra@kellogghansen.com

Christopher Lee Filburn
cfilburn@paulweiss.com,mao_fednational@paulweiss.com

Robert Craig Finkel
rfinkel@wolfpopper.com,cdunleavy@wolfpopper.com,mgianfagna@wolfpopper.com

Jason A. Forge
jforge@rgrdlaw.com,2249257420@filings.docketbird.com,tholindrake@rgrdlaw.com,e_file_SD@rgrdlaw.com

Adam Fotiades
afotiades@zuckerman.com

Molly Bruder Fox
mbfox@steptoe.com

Christopher Louis Garcia
christopher.garcia@weil.com,mco.ecf@weil.com,evert.christensen@weil.com,christopher-garcia-1339@ecf.pacerpro.com,nymao@ecf.pacerpro.com

James Philip Gillespie
jgillespie@kirkland.com,kevin.mccarthy@kirkland.com,kenymanagingclerk@kirkland.com

Daniel Zachary Goldman
dgoldman@pkbllp.com

Andrew Edward Goldsmith
agoldsmith@kellogghansen.com,ecfnotices@kellogghansen.com,ggoldfeder@kellogghansen.com,ecf-2ff5a29c9f5d@ecf.pacerpro.com

Jonah H. Goldstein
jonahg@rgrdlaw.com

Douglas W. Greene
dgreene@bakerlaw.com,agougisha@bakerlaw.com,bhlitdocket@bakerlaw.com

Theresa Hsin-Yi Gue
tgue@pkbllp.com

John Gueli
jgueli@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com,john-gueli-5051@ecf.pacerpro.com

Adam Selim Hakki
ahakki@shearman.com,managing-attorney-5081@ecf.pacerpro.com,Courtalert@shearman.com,manattyoffice@shearman.com,adam-hakki-1816@ecf.pacerpro.com

John Louis Hardiman
hardimanj@sullcrom.com,john-hardiman-9552@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

David Charles Harrison
dharrison@lowey.com

Barbara J. Hart
bhart@lowey.com

Steven P. Harte
steven@blockesq.com,pacer-blockleviton-9062@ecf.pacerpro.com

James Ormerod Heyworth , V
jheyworth@sidley.com,nyefiling@sidley.com,james-heyworth-0340@ecf.pacerpro.com

William Scott Holleman
holleman@bespc.com,ecf@bespc.com

Geoffrey Coyle Jarvis
gjarvis@ktmc.com,9343632420@filings.docketbird.com,mswift@ktmc.com

Frank James Johnson
frankj@johnsonandweaver.com,paralegal@johnsonandweaver.com

Rebecca M Katz
rkatz@katzlawnewyork.com,disaacson@motleyrice.com,dabel@motleyrice.com,lkorenblit@motleyrice.com,kweil@motleyrice.com

Christopher J. Keller
ckeller@labaton.com,5497918420@filings.docketbird.com,lpina@labaton.com,ElectronicCaseFiling@labaton.com

Michael Anthony Keough
mkeough@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Phillip C. Kim
pkim@rosenlegal.com
               Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 57 of 60
Robert Klipper
rklipper@kellogghansen.com,jmarine@kellogghansen.com

Lawrence Paul Kolker
kolker@whafh.com

Alexia Dorothea Korberg
akorberg@paulweiss.com,mao_fednational@paulweiss.com

Daniel Jonathan Kramer
dkramer@paulweiss.com,mao_fednational@paulweiss.com

Larry Howard Krantz
lkrantz@krantzberman.com

Eric Albin Larson
elarson@mmmlaw.com,eeckard@mmmlaw.com

Angel P. Lau
alau@rgrdlaw.com,8467512420@filings.docketbird.com,tdevries@rgrdlaw.com

Grace Jheeyoung Lee
grace.lee@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,grace-lee-
3889@ecf.pacerpro.com,manattyoffice@shearman.com,mariusz.jedrzejewski@shearman.com

Justin David Lerer
jlerer@paulweiss.com,mao_fednational@paulweiss.com

Michelle Lynn Levin
mlevin@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Daniel Craig Lewis
daniel.lewis@shearman.com,managing-attorney-5081@ecf.pacerpro.com,daniel-lewis-
6070@ecf.pacerpro.com,CourtAlert@Shearman.com,manattyoffice@shearman.com

Jeremy Alan Lieberman
jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

Neil Robert Lieberman
nlieberman@hsgllp.com,crodriguez@hsgllp.com,Managingclerk@hsgllp.com

Howard Theodore Longman
tsvi@aol.com,hlongman@ssbny.com

Morgan Paige Lucas
mlucas@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

John Phillip MacNaughton
jpm@mmmlaw.com,wew@mmmlaw.com,elarson@mmmlaw.com

Michael David Margulies
mmargulies@carltonfields.com

Jerry Lee Marks
jmarks@milbank.com

Rita Kathleen Maxwell
rita.maxwell@bracewelllaw.com,mco@bracewelllaw.com

Francis Paul McConville
fmcconville@labaton.com,HChang@labaton.com,lpina@labaton.com,drogers@labaton.com,9849246420@filings.docketbird.com,electroniccasefiling@labaton.com

Glen Garrett McGorty
gmcgorty@crowell.com

Donald Alan Migliori
dmigliori@motleyrice.com,kdotson@motleyrice.com

Michael Campion Miller
mmiller@steptoe.com,spu@steptoe.com,ocorn@Steptoe.com,ehartman@steptoe.com

Mark Tamerlane Millkey
mmillkey@rgrdlaw.com,e_file_ny@rgrdlaw.com,1781895420@filings.docketbird.com

Erin Jennifer Morgan
ejmorgan@paulweiss.com,mao_fednational@paulweiss.com

Christopher F. Moriarty
cmoriarty@motleyrice.com,sturman@sturman.ch

Daniel P. Moylan
dmoylan@zuckerman.com,jlinton@zuckerman.com,cvandergriff@zuckerman.com
               Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 58 of 60
Beth Mueller
beth.mueller@kirkland.com,lroberts@kirkland.com,kenymanagingclerk@kirkland.com

Mark Francis Murphy
mmurphy@steptoe.com

Sean Michael Nadel
snadel@kellogghansen.com

William H. Narwold
bnarwold@motleyrice.com,glevin@motleyrice.com,lmclaughlin@motleyrice.com,vlepine@motleyrice.com,ajanelle@motleyrice.com

Shawn Patrick Naunton
snaunton@zuckerman.com,lgehlbach@zuckerman.com

Gregory Mark Nespole
gnespole@zlk.com,jtash@zlk.com

Ivy T. Ngo
ingo@rgrdlaw.com,e_file_sd@rgrdlaw.com

Jonathan Ohring
johring@milbank.com,DMarcou@milbank.com,mprostko@milbank.com,TQuinn@milbank.com,JKammerman@milbank.com,milbank@ecf.courtdrive.com,jon-
ohring-
4945@ecf.pacerpro.com,dhooks1@milbank.com,klandis@milbank.com,AutoDocketECF@milbank.com,ggreen@milbank.com,MGrier@milbank.com,molsson@milb

Bradley E Oppenheimer
boppenheimer@kellogghansen.com,ecf-780f0d54d6a1@ecf.pacerpro.com,ggoldfeder@kellogghansen.com

Guy Petrillo
gpetrillo@pkbllp.com

Ashley M. Price
APrice@rgrdlaw.com,e_file_sd@rgrdlaw.com,9561670420@filings.docketbird.com,lmix@rgrdlaw.com

Kingdar Prussien
kprussien@milbank.com

Arlen Pyenson
apyenson@crowell.com

Fei-Lu Qian
fqian@saxenawhite.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Leah Margaret Quadrino
lquadrino@steptoe.com,pparker@steptoe.com

Daniel Brett Rehns
drehns@hrsclaw.com,efilings@hrsclaw.com

Kenneth Mark Rehns
krehns@saxenawhite.com,krehns@cohenmilstein.com,e-file@saxenawhite.com,cwallace@saxenawhite.com

Julie Goldsmith Reiser
jreiser@cohenmilstein.com

Lorin L. Reisner
LReisner@paulweiss.com,mao_fednational@paulweiss.com

Joseph F. Rice
jrice@motleyrice.com

Ann Kimmel Ritter
aritter@motleyrice.com,glevin@motleyrice.com,kweil@motleyrice.com

Darren J. Robbins
e_file_sd@rgrdlaw.com,jcaringal@rgrdlaw.com

Lara Elizabeth Romansic
lromansic@steptoe.com

Laurence Matthew Rosen
lrosen@rosenlegal.com

David Avi Rosenfeld
drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

Robert M. Rothman
rrothman@rgrdlaw.com,e_file_ny@rgrdlaw.com,9858910420@filings.docketbird.com,e_file_sd@rgrdlaw.com

Samuel Howard Rudman
srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com
                Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 59 of 60
Peter George Safirstein
psafirstein@safirsteinmetcalf.com,sfeerick@safirsteinmetcalf.com

Michael Gerard Scavelli
mscavelli@steptoe.com,spu@steptoe.com,ehartman@steptoe.com,ocorn@steptoe.com

Jed Mastren Schwartz
jschwartz@milbank.com,jed-schwartz-8050@ecf.pacerpro.com,milbank@ecf.courtdrive.com,ggreen@milbank.com,AutoDocketECF@milbank.com

Kevin S. Sciarani
ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

Joseph R. Seidman
seidman@bernlieb.com

Jonathan Lucas Shapiro
jshapiro@kasowitz.com,courtnotices@kasowitz.com,autodocket@kasowitz.com

Jessica T. Shinnefield
jshinnefield@rgrdlaw.com,4243953420@filings.docketbird.com,landracchio@rgrdlaw.com

Thomas Michael Skelton
tskelton@lowey.com

Richard William Slack
richard.slack@weil.com,mco.ecf@weil.com,richard-slack-
7880@ecf.pacerpro.com,adam.bookman@weil.com,Patrick.Branson@weil.com,nymao@ecf.pacerpro.com,evert.christensen@weil.com,Raquel.Kellert@weil.com

Patrick Kevin Slyne
pkslyne@ssbny.com

Patrick C Smith
psmith@dehay.com

Audra Jan Soloway
asoloway@paulweiss.com,mao_fednational@paulweiss.com

Luigi Spadafora
spadafora.l@wssllp.com

Kendra L Stead
kstead@sidley.com,efilingnotice@sidley.com,tcollier@sidley.com,jdent@sidley.com,kendra-stead-0480@ecf.pacerpro.com

Michael Howard Steinberg
steinbergm@sullcrom.com,michael-h-steinberg-5026@ecf.pacerpro.com,s&cmanagingclerk@sullcrom.com

Christopher D. Stewart
cstewart@rgrdlaw.com,karenc@rgrdlaw.com,e_file_sd@rgrdlaw.com

Elizabeth Johnson Stewart
elizabeth.stewart@shearman.com,managing-attorney-5081@ecf.pacerpro.com,CourtAlert@Shearman.com,elizabeth-stewart-
0821@ecf.pacerpro.com,manattyoffice@shearman.com

Ellen Anne Gusikoff Stewart
elleng@rgrdlaw.com

Daniel Ben Tehrani
Daniel.Tehrani@usdoj.gov,CaseView.ECF@usdoj.gov

Steven Jeffrey Toll
stoll@cohenmilstein.com,efilings@cohenmilstein.com

Matthew Tracy
tracy.m@wssllp.com

Nicholas Tygesson
ntygesso@sidley.com

Anil Karim Vassanji
avassanji@fklaw.com

Melanie Elizabeth Walker
mewalker@sidley.com,melanie-walker-7174@ecf.pacerpro.com,efilingnotice@sidley.com

Reid Weingarten
rweingarten@steptoe.com

Joseph Harry Weiss
jweiss@weisslawllp.com,infony@weisslawllp.com,joshua-rubin-1257@ecf.pacerpro.com,exec@weisslawllp.com

Theodore Von Wells , Jr
twells@paulweiss.com,mao_fednational@paulweiss.com
                       Case 1:15-mc-00040-AKH Document 1272 Filed 09/30/19 Page 60 of 60
      Collin White
      cwhite@kellogghansen.com

      Regis C. Worley , Jr
      rworley@rgrdlaw.com

      Debra J. Wyman
      debraw@rgrdlaw.com,e_file_sd@rgrdlaw.com,9404133420@filings.docketbird.com,scaesar@rgrdlaw.com

      Genevieve Graeme York-Erwin
      gyorkerwin@bakerlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Ar Capital LLC
,

Dwight               Phillip Bostwick
Zuckerman Spaeder, LLP
1800 M Street,     N.W.,   Ste. 1000
Washington, DC 20036-5802

Scott                Alexander Edelman
Milbank LLP
55 Hudson Yards
New York City, NY 10001-2163

Kevin Patton
,

William               Taylor
Zuckerman Spaeder LLP
1800 M Street, N.W
Washington, DC 20036

David                C. Walton
Robbins Geller Rudman & Dowd LLP (SANDIEGO)
655 West Broadway
Suite 1900
San Diego, CA 92101

Abby M. Wenzel
,
